Exhibit 10.1
Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.










LICENSE AND OPTION AGREEMENT
BY AND BETWEEN
MOMENTA PHARMACEUTICALS, INC.
AND
CSL BEHRING RECOMBINANT FACILITY AG
DATED AS OF JANUARY 4, 2017








































Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------


Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


TABLE OF CONTENTS


ARTICLE
   PAGE


ARTICLE 1. DEFINITIONS
1


ARTICLE 2. LICENSES
14


ARTICLE 3. FINANCIAL TERMS
16


ARTICLE 4. CO-FUNDING OPTIONS; REPORTING AND RECORD KEEPING
20


ARTICLE 5. RESEARCH, DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION
24


ARTICLE 6. GOVERNANCE
29


ARTICLE 7. INTELLECTUAL PROPERTY
31


ARTICLE 8. CONFIDENTIAL INFORMATION
36


ARTICLE 9. INDEMNIFICATION AND LIMITATION OF LIABILITY
37


ARTICLE 10. EXPORT
39


ARTICLE 11. TERM AND TERMINATION
39


ARTICLE 12. REPRESENTATIONS, WARRANTIES AND COVENANTS
47


ARTICLE 13. MISCELLANEOUS
49











i
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


LICENSE AND OPTION AGREEMENT
This License and Option Agreement (the “Agreement”), executed as of January 4,
2017 (the “Execution Date”), is made by and between Momenta Pharmaceuticals,
Inc., a Delaware corporation (“Momenta”), with its principal place of business
at 675 West Kendall Street, Cambridge, MA 02142 USA, and CSL Behring Recombinant
Facility AG, a Swiss company (“CSL”), with its principal place of business at
Wankdorfstrasse 10, 3000 Bern 22, Switzerland. Momenta and CSL may each be
referred to individually as a “Party” or, collectively, the “Parties”.
RECITALS
A.Momenta is performing research in the area of recombinant Fc multimeric
proteins to treat autoimmune disorders and invented the Initial Products.
B.CSL is engaged in the research, development, manufacture and commercialization
of biotherapeutic products.
C.Momenta desires to grant to CSL and CSL desires to receive exclusive,
worldwide licenses to research the Research Products and develop, manufacture
and commercialize the Products.
D.CSL desires to grant to Momenta and Momenta desires to receive, by way of
alternative consideration for the exclusive licenses granted herein, options to
co-fund global development and U.S. commercialization costs for the Products and
the Research Products in exchange for a share of the U.S. profits and losses for
the Products on the terms and conditions set forth in this Agreement.
E.Momenta further desires to receive, and CSL desires to grant an option for
Momenta to co-promote in the United States the Products for which it is
co-funding global development and U.S. commercialization costs, on the terms and
conditions set forth in this Agreement.
In consideration of the premises set forth above and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Momenta and CSL agree as follows:
ARTICLE 1.
DEFINITIONS
The capitalized terms used in this Agreement (other than the headings of the
Sections or Articles) have the following meanings set forth in this Article 1,
or, if not listed in this Article 1, the meanings as designated in the text of
this Agreement.
1.1    “30% Co-Funding Option” shall have the meaning set forth in Section
4.1(b).
1.2    “50% Co-Funding Option” shall have the meaning set forth in Section
4.1(a).
1.3    “Accounting Standards” means Generally Accepted Accounting Principles, as
applicable, as consistently applied by a Party and its Affiliates, across
product lines and in accordance with internal policies and procedures and
Applicable Law (including the requirements of any securities exchange on which
such Party is listed).
1.4    “Acquirer” – see “Change of Control”.
1.5    “Activities” means Research Activities, Development Activities,
Manufacturing Activities and Commercialization Activities, collectively.


1
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


1.6    “[***]” means, with respect to the [***], any event which is a [***] that
would [***] of Development of the [***] for [***], or any [***] or [***]
reasonably and objectively [***] to indicate a [***] of [***] for such Product
that is detected prior to the date which is [***] after the [***] of such
Product administered to the [***] in the [***].
1.7    “Affiliate” means any corporation, company, partnership, joint venture
and/or firm that controls, is controlled by, or is under common control with, a
Party. For purposes of the foregoing sentence, “control” means: (a) in the case
of corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the stock or shares having the right to vote for the election of
directors; and (b) in the case of non-corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the equity interest with the power
to direct the management and policies of such non-corporate entities.
1.8    “Agreement” means this License and Option Agreement.
1.9    “Alleged Breaching Party” shall have the meaning set forth in Section
11.5(b)(i).
1.10    “Alleging Party” shall have the meaning set forth in Section 11.5(b)(i).
1.11    “Alliance Manager” means an individual appointed by each Party to act as
a primary point of contact between the Parties.
1.12    “Annual Net Sales” means, with respect to a Product, the Net Sales in a
given calendar year in the Territory.
1.13    “Anti-Corruption Laws” shall have the meaning set forth in Section 12.7.
1.14    “Applicable Law” means all applicable provisions of any and all federal,
national, state, provincial, and local statutes, laws, rules, regulations,
administrative codes, ordinances, decrees, orders, decisions, injunctions,
awards, judgments, permits and licenses of or from any governmental authorities
(including Regulatory Authorities) relating to or governing a Party’s
obligations and rights under this Agreement.
1.15    “[***]” shall have the meaning set forth in Section 7.6(c).
1.16    “Assigning Party” shall have the meaning set forth in Section 13.3(a).
1.17    “Bankruptcy Code” means Title 11, United States Code.
1.18    “Biosimilar Product” means, with respect to a Product, any
pharmaceutical product that: (a) receives marketing authorization pursuant to a
Biosimilar Application made with respect to such Product and (b) is being sold
by a Third Party (other than where such pharmaceutical product being sold by
such Third Party is a Product which such Third Party is authorized to sell and
is properly selling under this Agreement, including Section 2.5 but not
including products Commercialized following agreement pursuant to Section 5.12,
unless the parties have agreed otherwise); and (c) is not purchased from or
manufactured by CSL or any of its Affiliates or Sublicensees.
1.19    “Biosimilar Application” means, with respect to a Product, a submission
to a Regulatory Authority for marketing authorization for a product claimed to
be biosimilar or interchangeable to such Product, in the US under Section 351(k)
of the BPCIA, or otherwise relying on the approval of such Product or data
submitted in support of the prior approval of such Product, or any equivalent
abbreviated regulatory process in another jurisdiction, in each case in
accordance with Applicable Law in the jurisdiction in which the product is
sought to be marketed and sold.
1.20    “BLA” means, with respect to a Product, a biologics license application
that would satisfy the requirements of 21 C.F.R. § 601.2, as may be amended from
time to time, or any non-U.S. equivalent thereof.


2
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


1.21    “BPCIA” means the Biologics Price Competition and Innovation Act of
2009, § 351(k) of the PHS Act, as may be amended, supplemented, or replaced.
1.22    “Business Day” a day other than Saturday or Sunday on which banking
institutions in both New York, New York and Zurich, Switzerland are open for
business.
1.23    “Calendar Quarter” means each of the three (3) month periods ending
March 31, June 30, September 30 and December 31; provided, however, that: (a)
the first Calendar Quarter of the Term shall extend from the Effective Date to
the end of the first complete Calendar Quarter thereafter; and (b) the last
Calendar Quarter shall extend from the beginning of the Calendar Quarter in
which this Agreement expires or terminates until the effective date of such
expiration or termination.
1.24    “C.F.R.” means the U.S. Code of Federal Regulations.
1.25    “Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party (“Acquirer”) that results in the
voting securities of such Party outstanding immediately prior thereto, or any
securities into which such voting securities have been converted or exchanged,
ceasing to represent more than fifty percent (50%) of the combined voting power
of the surviving entity or the parent of the surviving entity immediately after
such merger or consolidation, or (b) a transaction or series of related
transactions in which an Acquirer, alone or together with its Affiliates,
becomes the beneficial owner of more than fifty percent (50%) of the combined
voting power of the outstanding securities of such Party, or (c) the sale or
other transfer to an Acquirer of all or substantially all of such Party’s
business to which the subject matter of this Agreement relates.
1.26    “Co-Funding” means, with respect to any Product and at any particular
time, that Momenta has exercised one of its Co-Funding Options and has not opted
out of co-funding such Product as a result of (i) [***] out of co-funding [***]
pursuant to Section 4.2(a); (ii) [***] out of co-funding [***] (including [***])
pursuant to Section 4.2(b); or (iii) [***] out of co-funding [***] specifically
pursuant to Section 5.2(g), and “Co-Fund” and “Co-Funded” are to be similarly
construed.
1.27    “Co-Funding Options” means the 30% Co-Funding Option together with the
50% Co-Funding Option, and each a “Co-Funding Option”.
1.28    “Co-Funding Option Effective Date” means:
(a)    in respect of the 50% Co-Funding Option, the date on which Momenta
exercises its 50% Co-Funding Option in respect of the Products; and
(b)    in respect of the 30% Co-Funding Option, the earlier of the date on which
Momenta exercises its 30% Co-Funding Option and the date which is [***] after
the date on which the [***] is [***] with the [***] of the Product in the [***]
or [***] in respect of a Product.
1.29    “Co-Promotion Agreement” means a separate agreement setting out the
Parties’ rights and obligations with respect to co-promotion of Products which
Momenta is Co-Funding, to be negotiated in good faith by the Parties within
[***] after the date on which Momenta exercises its Co-Promotion Option.
1.30    “Co-Promotion Option” means an option to participate in the promotion of
the Products in the United States.
1.31    “[***]” means any multimeric Fc construct comprising [***] or more Fc
domains, optionally having [***] or more [***] and/or other [***] as compared to
the [***] or [***] Fc constructs, provided that such construct may not consist
of or incorporate a [***].
1.32    “Commercialization” and “Commercialization Activities” means all
activities of using, marketing, promoting, distributing, importing, exporting,
offering for sale and/or selling a pharmaceutical product


3
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


that has obtained Marketing Authorization (noting that some such activities may
occur prior to the actual grant of Marketing Authorization) in the Territory.
Commercialization Activities may include: (a) the creation and implementation
of: (i) a [***] that is compliant with Applicable Law; (ii) a [***] including
creation of [***] and initiatives; (iii) a [***], including selection and
sequencing of [***] for [***] (but not the actual [***] and [***] of [***]
pursuant to such strategy); (iv) development of a [***], including [***] and
[***] (v) a [***], [***] and [***]; (vi) a [***] and [***]; (vii) a [***],
including all [***] and [***] associated with the products; and (viii) a [***],
including a product [***] and [***]; (b) [***] related to the product including
[***], [***], management of [***]; (c) the design, creation and implementation
of [***] and mechanisms; (d) the administration, operation and maintenance of
[***] for promotion of product(s) in the Territory, sales bulletins and other
[***] and [***] and [***], and [***] who support [***], including any activities
of Momenta under the Co-Promotion Agreement; and (e) [***] (directly or
indirectly) by the marketing authorization holder and [***]. For avoidance of
doubt, (a) through (e) above sets forth examples of activities that may
constitute “Commercialization Activities” rather than a [***] of [***] to be
[***] by a Party. Commercialization does not include Research, Development or
Manufacturing. When used as a verb, “Commercialize” means to engage in
Commercialization.
1.33    “Commercialization Expenses” means, with respect to a Product, the costs
actually incurred by or on behalf of a Party or its Affiliates, including labor
costs and out-of-pocket costs (including relevant payments under [***] and/or
[***] determined in accordance with Section 7.6) paid by a Party or its
Affiliates to a Third Party or allocated to such Product after the Effective
Date in connection with Commercialization of such Product in accordance with the
applicable Product Work Plan, as determined from the books and records of the
applicable Party and/or its Affiliates maintained in accordance with the
Accounting Standards. For clarity, a Product’s Commercialization Expenses
excludes the Cost of Goods Sold for such Product and includes applicable
expenses that are incurred by a Party pursuant to a Co-Promotion Agreement.
Labor costs will be determined and allocation of expenses to any Product will be
made as provided in Schedule 1.33.
1.34    “Commercialization Plan” means, with respect to a Product, a plan
setting out, in detail that is [***] to the [***] of [***] or [***] of such
Product, the Commercialization Activities and Manufacturing Activities that will
be conducted in respect of such Product over the subsequent [***], where such
plan shall set forth an [***] for [***] and Commercialization of such Product
including, at the appropriate time, [***] by [***]; provided that such
Commercialization Plan shall contain [***] of Commercialization Activities and
Manufacturing Activities, and [***] therefore, for the [***] of the period
covered and [***] for the [***] of such period, as adopted and revised as
provided in Section 5.3.
1.35    “Commercially Reasonable Efforts” means, with respect to the performing
Party, the carrying out of obligations of such Party in a diligent, expeditious
and sustained manner as commonly practiced in the biopharmaceutical industry,
including the [***] of a [***] of [***] and [***], and, in the case of [***]
efforts to Develop and Commercialize Products, means a level of resources and
efforts no less than the [***] and [***] that an [***] to products of [***] at a
[***] of [***] or [***] in its [***], taking into account [***], [***] and [***]
factors such as the [***], [***] of the [***] (including [***]), the [***] or
other [***] of the Product or [***] Product, and the [***] involved, but without
regard to other products (other than [***]) then being Developed or
Commercialized [***]. In all cases, a Party’s Commercially Reasonable Efforts
requires that such Party: (a) [***] for [***] in a [***] to [***] who are [***]
for [***] and [***] such [***] on an [***] basis; (b) [***] and [***] to [***]
and [***] for carrying out such tasks; and (c) [***] and [***] decisions and
[***] resources designed to [***] with respect to such [***]; in each case [***]
with such Party’s [***].
1.36    “Confidential Information” means: (a) all proprietary information and
materials, patentable or otherwise, of a Party that is disclosed by or on behalf
of such Party to the other Party pursuant to and in contemplation of this
Agreement, including, without limitation, biological substances, sequences,
formulations, techniques, methodology, equipment, data, reports, know-how,
sources of supply, information disclosed in unpublished patent applications,
patent positioning and business plans; and (b) any other information designated
by the disclosing Party to the other Party in writing as confidential or
proprietary, whether or not related to making, using or selling a Product.
Notwithstanding the foregoing, the term “Confidential Information” shall not
include information that: (w) is or becomes generally available to the public
other than as a result of disclosure thereof by the receiving Party; (x) is
lawfully received by the receiving Party on a non-confidential basis from a
Third Party that is not, to the


4
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


receiving Party’s knowledge, itself under any obligation of confidentiality or
nondisclosure to the disclosing Party or any other Person with respect to such
information; (y) is already known to the receiving Party at the time of
disclosure by the disclosing Party; or (z) can be shown by the receiving Party
to have been independently developed by the receiving Party without reference to
the disclosing Party’s Confidential Information.
1.37    “Control” or “Controlled” means, with respect to any Intellectual
Property of a Party or any of its Affiliates that the Party or its Affiliates
(a) owns, has an interest in, or, other than pursuant to this Agreement, has a
license to such Intellectual Property and (b) has the ability to grant access, a
license or a sublicense to such Intellectual Property to the other Party as
provided in this Agreement without violating an agreement with any Third Party.
Notwithstanding anything in this Agreement to the contrary, a Party shall be
deemed not to Control any Intellectual Property that is Controlled by an [***],
or such [***] Affiliates (other than an Affiliate of such Party [***] to the
[***]) (a) prior to the [***] of such [***], except to the extent that any such
Intellectual Property was developed [***] such [***] through the use of the
[***] technology, or (b) after such [***] to the extent that such Patents or
know-how are developed or conceived by the [***] or its Affiliates [***] such
[***] without using or incorporating any Intellectual Property of the [***] or
its Affiliates [***] to such [***].
1.38    “Cost of Goods Sold” means, with respect to a Product, the aggregate of
each Party’s and its Affiliates’ cost to Manufacture, perform quality control
and assurance activities, test, package and label and release such Product for
commercial use, in all cases determined from the books and records of such Party
or its Affiliates maintained in accordance with the Accounting Standards, which
costs may include (but not necessarily be limited to) the following:
(a)    the [***] of [***]; variable and fixed production costs, including
factory overhead; purchase price variances; [***] revaluations, including [***]
destroyed or written-off; change in value of [***] provisions; production
variances; Manufacturing plant labor; a [***] of plant overhead expenses
(including insurance, facility, and support staff personnel); materials and
supplies; maintenance; discards; depreciation and amortization;
(b)    payments to Third Parties for [***] or [***] necessary for, or [***]
and/or [***] determined in accordance with [***], for the commercial
Manufacture, performance of quality control and assurance activities, testing,
releasing, packaging and/or labeling may be treated as part of the Costs of
Goods Sold for such Product and then such amounts shall not be included in any
[***] payable under [***]; and
(c)    with respect to any newly constructed or other dedicated Manufacturing
facility, whether such facility is owned by a Party or a Third Party, that will
be utilized in the Manufacture of a Product, if a Party determines it will build
or utilize a facility with [***] relative to the [***] for the Product(s) to be
Manufactured in such facility, any decision to account for plant [***] for such
facility [***] such [***] in the computation of Cost of Goods Sold must be
approved by the Parties.
1.39    “Cover”, “Covering” or “Covered” means, with respect to any Patent
Right, that the manufacture, use, offer for sale, sale or import of any article
or composition of matter, or the practice of any process or method, infringes at
least one (1) Valid Claim of such Patent Right (or, in the case of a Valid Claim
that has not yet issued, would infringe such Valid Claim if it were to issue
without modification).
1.40    “[***]” means the [***].
1.41    “CSL” means CSL Behring Recombinant Facility AG, a Swiss company, with
its principal place of business at Wankdorfstrasse 10, 3000 Bern 22,
Switzerland.
1.42    “CSL Indemnitees” shall have the meaning set forth in Section 9.2.
1.43    “CSL Intellectual Property” means CSL Know-How and CSL Patent Rights,
collectively.


5
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


1.44    “CSL Know-How” means any Know-How that either (a) is Controlled by CSL
or its Affiliates on the Effective Date or (b) comes within CSL’s or its
Affiliates’ Control during the Term, including CSL’s or its Affiliates’ rights
in Joint Know-How and CSL Sole Inventions.
1.45    “CSL Losses” shall have the meaning set forth in Section 9.2.
1.46    “CSL Patent Rights” means Patent Rights, including CSL’s or its
Affiliates’ rights in Joint Patent Rights, to the extent that they (a) Cover CSL
Know-How, a Product or a [***] Product, and (b) are Controlled by CSL or its
Affiliates.
1.47    “CSL Sole Inventions” means Sole Inventions made solely by CSL or its
Affiliates, or CSL’s or its Affiliates’ employees, agents or consultants.
1.48    “Development” and “Development Activities” means all activities either
related to or in furtherance of the creation or scientific or technical
improvement of a pharmaceutical product, or which are related to or in
furtherance of obtaining regulatory approvals of such product anywhere in the
Territory, whether such activities are conducted prior to the filing of an
application for marketing authorization of such product or thereafter.
Development Activities may include but are not limited to (a) all activities
related to [***] (including [***] to [***] any [***]), (b) [***]; (c) [***], (d)
[***] and [***], (e) [***], (f) all [***] activities including [***]
development, (g) [***], (h) [***], (i) [***] including [***] and [***], (j)
submission and management of [***], (k) [***] or [***], including [***] of [***]
or [***] for [***], maintaining such [***] and otherwise handling [***], (l)
[***], and (m) [***]. For avoidance of doubt, (a) through (m) above sets forth
examples of activities that would constitute “Development Activities” [***] a
list of [***]. Development does not include Research, Manufacturing or
Commercialization. When used as a verb, “Develop” means to engage in
Development.
1.49    “Development Expenses” means, with respect to a Product, the costs
actually incurred by or on behalf of a Party or its Affiliates, including labor
costs and out-of-pocket costs paid by a Party or its Affiliates to a Third Party
(including relevant payments under [***] and/or [***] determined in accordance
with Section 7.6) or [***] to such Product after the Effective Date in
connection with the Development of such Product in accordance with the
applicable Product Work Plan, as determined from the books and records of the
applicable Party and/or its Affiliates maintained in accordance with the
Accounting Standards. Labor costs will be determined and [***] to any Product
will be made as provided in Schedule 1.33.
1.50    “Development Plan” means, with respect to a Product, a Development plan
that sets forth, [***] that is [***] to the [***] of [***] of such Product and
otherwise in accordance with [***] and [***] and [***], the Development
Activities that will be undertaken in respect of such Product in order to obtain
Marketing Authorization; provided that such Development Plan shall contain [***]
at any [***] that is [***] the [***] of [***] that [***] has [***] for its [***]
and [***], as adopted and revised as provided in Section 5.2. A written
description of those [***] has been provided by CSL to Momenta prior to the
Execution Date.


1.51    “Development Approval Date” means, with respect to any [***] Product,
the date on which CSL gives notice of its decision to select such [***] Product
for Development as a Product under this Agreement, as provided in Section
5.1(d).
1.52    “Disputed Matter” means a bona fide dispute that arises in relation to
the Parties’ rights and obligations under this Agreement.
1.53    “Dollars” or “$” means the legal tender of the United States.
1.54    “[***]” means the [***] of a [***] of [***].
1.55    “Effective Date” means the HSR Clearance Date.


6
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


1.56    “EMA” or “European Medicines Agency” means the EU agency for the
evaluation of medicinal products, or any successor entity.
1.57    “Enforcement Intellectual Property Rights” shall have the meaning set
forth in Section 7.4(a).
1.58    “EU” means the European Union.
1.59    “Execution Date” shall have the meaning set forth in the Preamble.
1.60    “FDA” or “Food and Drug Administration” means the U.S. Food and Drug
Administration, or any successor entity.
1.61    “Final Decision-Making Authority” means the authority to make final
decisions granted to CSL by the final sentence of Section 6.7 (Review and
Approval by JSC).
1.62    “First Commercial Sale” means, with respect to any Product, the [***]
sale of such Product by CSL, its Sublicensee or any of their respective
Affiliates to a Third Party in a country in the Territory for use or consumption
by the general public in such country following receipt of Marketing
Authorization for such Product in such country.
1.63    “[***] Product” means that Collaboration Compound under development by
Momenta designated as “M230”, a [***] human [***] Fc construct more specifically
described, and having the [***] set out, in written disclosure from Momenta to
CSL on or before the Execution Date.
1.64    “[***]” shall have the meaning set forth in Section 11.2(a).
1.65    “[***] Product” means that [***] under development by Momenta as a [***]
form of the [***] as more specifically described, and having the [***] set out,
in written disclosure from Momenta to CSL on or before the Execution Date.  
1.66    “GCP” or “Good Clinical Practice” means the standards of good clinical
practice as are required by governmental agencies in countries in which the
Products are intended to be sold under this Agreement.
1.67    “GLP” or “Good Laboratory Practice” means the standards of good
laboratory practice as a required by governmental agencies in countries in which
the Products are intended to be sold under this Agreement.
1.68    “GLP Toxicology Commencement” means, with respect to a Product or a
[***] Product, [***] of the [***] with such Product or [***] Product in an [***]
intended to support the safety of such Product or [***] Product in accordance
with GLP as is required to [***] a [***].
1.69    “GMP” or “Good Manufacturing Practice” means the standards of good
manufacturing practice as are required by governmental agencies in countries in
which the Products are intended to be sold under this Agreement.
1.70    “HSR Act” shall have the meaning set forth in Section 13.12.
1.71    “HSR Clearance Date” means the date on which the antitrust clearance
under the HSR Act has been obtained which, for the avoidance of doubt, means
that the waiting period provided by the HSR Act has terminated or expired
without any action by any government agency or challenge to the termination.
1.72    “Indication” means a distinct condition in humans for which a separate
Marketing Authorization is required.


7
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


1.73    “Infringement” means (i)  any actual or threatened infringement or
misappropriation of any CSL Intellectual Property, Momenta Intellectual Property
or Joint Intellectual Property by a Third Party in the Territory, or (ii)  any
CSL Intellectual Property, Momenta Intellectual Property or Joint Intellectual
Property is subject to an invalidation, cancellation, opposition or other
similar action (including any administrative or judicial action whether or not
there is current or anticipated infringement or misappropriation), or a
declaratory judgment action arising from such infringement or misappropriation.
1.74    “Initial Press Release” shall have the meaning set forth at Section 8.2.
1.75    “Initial Products” means the First Product and the [***] Product from
and after its Development Approval Date, collectively.
1.76    “Intellectual Property” means Know-How and Patent Rights.
1.77    “Joint Intellectual Property” means Joint Know-How and Joint Patent
Rights, collectively.
1.78    “Joint Inventions” means all inventions made jointly by both (a) one or
more employees, agents and consultants of CSL and its Affiliates (or any Third
Party or Third Parties acting on any of their behalf), and (b) one or more
employees, agents and consultants of Momenta and its Affiliates (or any Third
Party or Third Parties acting on any of their behalf).
1.79    “Joint Know-How” means any Know-How that is developed or acquired
jointly by the Parties in connection with their collaborative activities
pursuant to this Agreement, including Joint Inventions.
1.80    “Joint Patent Rights” means Patent Rights that Cover Joint Know-How.
1.81    “Joint Steering Committee” or “JSC” means the joint steering committee
established pursuant to Section 6.1 composed of senior members from each Party,
including one Alliance Manager, to oversee and manage the Research of [***]
Products and the Development, Manufacturing and Commercialization of Products.
1.82    “Know-How” means all inventions, discoveries, data, processes, methods,
techniques, materials, technology, results, analyses, laboratory, non-clinical
and clinical data, commercial materials, information, materials or other
know-how, whether proprietary or not and whether patentable or not, including
without limitation ideas, concepts, formulae, methods, procedures, designs,
compositions, plans, documents, works of authorship, compounds, biological
materials, pharmacology, toxicology, drug stability, manufacturing and
formulation methodologies and techniques, absorption, distribution, metabolism
and excretion studies, clinical and non-clinical safety and efficacy studies,
marketing studies and materials (including patient marketing materials),
training materials and digital content from product websites.
1.83    “Losses” means any and all liabilities, penalties, damages costs, fines,
and expenses (including reasonable attorneys’ fees and other litigation
expenses) associated with Products to the extent such Losses are not otherwise
allocated either to CSL under Section 9.1 as Momenta Losses or to Momenta as CSL
Losses under Section 9. 2.
1.84    “Major Countries” means the U.S., [***] and [***].
1.85    “Manufacturing” and “Manufacturing Activities” means, with respect to a
product, to make or have made such product, including without limitation, all
activities involved in the [***], and [***] of the product for [***],
development of a [***], the manufacture of the [***] for the product, the [***]
of the [***] for the product and the cost of any [***] or [***] of the
biopharmaceutical product. For avoidance of doubt, the foregoing set forth
examples of activities that would constitute “Manufacturing Activities” rather
than a list of [***] to be [***] a [***]. Manufacturing does not include
Research, Development or Commercialization. When used as a verb, “Manufacture”
means to engage in Manufacturing.


8
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


1.86    “Manufacturing Expenses” means, with respect to a Product, the costs
actually incurred by or on behalf of a Party or its Affiliates, including labor
costs, depreciation costs, and out-of-pocket costs paid to a Third Party or
allocated to such Product after the Effective Date, in connection with
Manufacturing of such Product by or on behalf of a Party, as determined from the
books and records of the applicable Party and/or its Affiliates maintained in
accordance with the Accounting Standards. Manufacturing Expenses includes
expenses under [***] and [***] determined in accordance with [***]. In addition,
with respect to any newly constructed or other dedicated Manufacturing facility,
whether such facility is owned by a Party or a Third Party, that will be
utilized in the Manufacture of a Product, if a Party determines it will [***] or
[***] a [***] with [***] to the [***] for the Product(s) to be Manufactured in
such facility, any decision to account for plant [***] for such [***] in [***]
of such [***] in the [***] of [***] must be [***] the [***], For clarity, a
Product’s Manufacturing Expenses includes the Cost of Goods Sold for such
Product.
1.87    “Marketing Authorization” means the grant of registration approval or
license for the selling or marketing of a Product in any particular country or
region in the Territory by the responsible Regulatory Authority.
1.88    “Momenta” means Momenta Pharmaceuticals, Inc., a Delaware corporation,
with its principal place of business at 675 West Kendall Street, Cambridge, MA
02142 USA.
1.89    “Momenta Indemnitees” shall have the meaning set forth in Section 9.1.
1.90    “Momenta Intellectual Property” means Momenta Know-How and Momenta
Patent Rights, collectively.
1.91    “Momenta Know-How” means any Know-How that either (a) is Controlled by
Momenta or its Affiliates on the Effective Date or (b) comes within Momenta’s or
its Affiliates’ Control during the Term, including Momenta’s or its Affiliates’
rights in Joint Know-How and Momenta Sole Inventions.
1.92    “Momenta Losses” shall have the meaning set forth in Section 9.1.
1.93    “Momenta Patent Rights” means (i) Patent Rights listed in Schedule 1.93
and (ii) any other Patent Rights, including Momenta’s or its Affiliates’ rights
in Joint Patent Rights, to the extent that they (a) Cover Momenta Know-How, a
Product or a [***] Product, and (b) are Controlled by Momenta or its Affiliates.
1.94    “Momenta Sole Inventions” means Sole Inventions made solely by Momenta
or its Affiliates, or Momenta’s or its Affiliates’ employees, agents or
consultants.
1.95    “[***]” has the meaning given to it in Section 7.6(b).
1.96    “Net Sales” means, with respect to a Product, the [***] by a Party or
its Affiliates or Sublicensees to Third Parties (whether an end-user, a
distributor or otherwise) for sales of such Product within the Territory, less
the following deductions, all as determined from the books and records of a
Party, its Affiliates or Sublicensees maintained in accordance with the
Accounting Standards:
(a)    customary trade and quantity discounts incurred and customary
distribution rebates;
(b)    amounts incurred due to returns of Products previously sold as reflected
in written invoices (and not to exceed the original invoice amount);
(c)    shipping, freight and insurance, to the extent separately invoiced and
charged;
(d)    credits, allowances and rebates actually given pursuant to federal, state
and/or government-mandated programs that require a manufacturer or distributor
rebate (including Medicare and Medicaid); and


9
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


(e)    value added or import/export taxes, sales taxes, excise taxes or customs
duties, to the extent applicable to such sale, and included in the invoice in
respect of such sale and actually paid.
In the case of any sale of a Product between or among a Party or its Affiliates
or Sublicensees for resale, Net Sales shall be calculated as above only on the
[***] on the first arm’s length sale thereafter to a Third Party other than a
Sublicensee. If no such separate sales are made, Net Sales shall be determined
by the Parties in good faith. If the consideration for Products includes any
non-cash element, or if Products are transferred by the selling Party, its
Affiliate, or a respective Sublicensee in any manner other than an arms-length,
[***] sale, then, in any such transaction, the Net Sales applicable to such
transaction shall be the fair market value for the applicable quantity for the
period in question in the applicable country of the Territory. The fair market
value shall be determined, wherever possible, by reference to the average
selling price of the relevant Product in arm’s length transactions in the
relevant country in the Territory. Any Product transferred in connection with
clinical and non-clinical research or clinical trials, Product promotional
samples, compassionate sales or use, or indigent patient programs shall not be
counted toward Net Sales; except that any Product sold as part of a named
patient use program (or similar program where a Product can be sold in a country
prior to Regulatory Approval being obtained for such Product in such country)
will be counted toward Net Sales.
Each Party agrees, on behalf of itself and its Affiliates and Sublicensees, not
to use any Product as a loss leader. Each Party also agrees that if it or its
Affiliate or Sublicensee prices a Product in order to gain or maintain sales of
other products, then for purposes of calculating the payments due hereunder, the
Net Sales shall be adjusted for any discount which was given to a customer that
was in excess of customary discounts for such Product (or, in the absence of
relevant data for such Product, other similar products under similar market
conditions) by reversing such excess discount, if such discount was given in
order to gain or maintain sales of other products.
If any Product is sold in combination with one or more other products (e.g., a
delivery device) or active ingredients which are not the subject of this
Agreement (as used in this definition of Net Sales, a “Combination”), then the
[***] for that Product shall be calculated by multiplying the [***] for such
Combination by the fraction A/(A+B), where “A” is the [***] for the Product sold
separately and “B” is the [***] for the other product or active ingredient(s)
sold separately. If the other product or active ingredient is not sold
separately, then the [***] for that Product shall be calculated by multiplying
the [***] for the Combination by the fraction A/C, where “A” is the [***] for
the Product, if sold separately, and “C” is the [***] for the Combination.
1.97    “Net Sales Statement” means a written report reflecting the accrual of
Net Sales during the just-ended Calendar Quarter on a country-by-country and
Product-by-Product basis [***] a [***] of Net Sales of such Product from [***],
including [***] on [***] to be [***] in determining Net Sales pursuant to
Section 1.96, [***] a [***] of the applicable [***], [***] and [***] for such
[***].
1.98    “New Intellectual Property” means all CSL Intellectual Property and all
Momenta Intellectual Property that is not Joint Intellectual Property (a)
arising out of the Parties’ Activities conducted pursuant to the Research Plan
and (b) in the event of a termination under the provisions of Section 11.2(b) or
Section 11.3, arising out of the Development Plan prior to the [***] of the
[***] for the [***].
1.99    “Opt-Out Effective Date” means the date on which an Opt-Out Notice given
by Momenta to CSL becomes effective.
1.100    “Opt-Out Notice” shall have the meaning set forth in Section 4.2(a).
1.101    “Party” means CSL or Momenta, and or “Parties” means both of them.
1.102    “Patent Rights” means any and all rights provided by (a) U.S. or
non-U.S. patent applications, including all provisional applications,
substitutions, continuations, continuations-in-part, divisions, renewals, and
all patents granted thereon, (b) all U.S. or non-U.S. patents, reissues,
reexaminations and extensions or restorations by existing or future extension or
restoration mechanisms, including supplementary protection certificates or the
equivalent thereof, and (c) any other form of government-issued right
substantially similar to any of the foregoing.


10
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


1.103    “Person” means any individual, partnership, joint venture, limited
liability company, corporation, firm, trust, association, unincorporated
organization, Regulatory Authority or any other entity not specifically listed
herein.
1.104    “Phase I” in reference to a clinical trial means a trial defined in 21
C.F.R. § 312.21(a), as may be amended from time to time, or any non-U.S.
equivalent thereof.
1.105    “Phase II” in reference to a clinical trial means a trial defined in 21
C.F.R. § 312.21(b), as may be amended from time to time, or any non-U.S.
equivalent thereof.
1.106    “Phase III” in reference to a clinical trial means a trial defined in
21 C.F.R. § 312.21(c), as may be amended from time to time, or any non-U.S.
equivalent thereof, or if any Phase II clinical trial is a registration enabling
pivotal clinical trial and a Phase III trial is not needed, then “Phase III” in
reference to a clinical trial shall be deemed to refer to such Phase II
registration enabling pivotal clinical trial.
1.107    “Phase IV” in reference to a clinical trial means a trial defined in 21
CFR § 312.85, as may be amended from time to time, or any non-U.S. equivalent
thereof.
1.108    “PHS Act” means the U.S. Public Health Service Act, as may be amended
from time to time.
1.109    “Prior Confidentiality Agreement” means the Confidentiality Agreement
dated [***] between Momenta and [***], as amended.
1.110    “Prior Material Transfer Agreement” means the Material Transfer
Agreement dated [***] between Momenta and [***].
1.111    “Product” means the First Product or any [***] Product from and after
its Development Approval Date.
1.112    “Product Domain Name” means a domain name selected by CSL for the
purpose of Commercializing a Product in the Territory.
1.113    “Product Trademark” means a trademark selected by CSL for the purpose
of Commercializing a Product in the Territory.
1.114    “Product Work Plan” means, with respect to a Product, the Development
Plan together with the Commercialization Plan.
1.115    “Profit(s)” means [***] plus [***] minus [***], provided that should
any expense fall within the definition of [***] and [***] a permitted deduction
for the purpose of calculating [***], such expense shall only be [***].
1.116    “Program Expenses” means Research Expenses, Development Expenses,
Manufacturing Expenses and Commercialization Expenses.
1.117    “Regulatory Approval” means, with respect to a country, [***], [***]
and regulatory authorizations [***] to [***], market and sell a Product in such
country as granted by the relevant Regulatory Authority, and includes Marketing
Authorization.
1.118    “Regulatory Authority” means, in a country, any applicable government
authority, agency, legislative body, commission or other instrumentality of any
national or territorial government or any supranational body which is
responsible for granting approvals for the sale, use and/or manufacture of
pharmaceutical products in that country or region, including the FDA, the EMA
and any corresponding national or regional regulatory authorities.


11
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


1.119    “Regulatory Exclusivity” means data, market or other regulatory
exclusivity (as distinct from and excluding any exclusivity arising under Patent
Rights) for an [***] Product in a country or region in the Territory under
applicable laws, rules and regulations in such country or region, including,
without limitation, (a) any such exclusivity provided in countries in the EU
under national laws and regulations implementing EC Directives 2004/27/EC and
2001/83/EC, (b) U.S. exclusivity periods such as U.S. biologic exclusivity,
pediatric exclusivity, orphan drug exclusivity, and the Hatch-Waxman data
exclusivity or (c) any analogous laws or regulations in other countries in the
Territory.
1.120    “Regulatory Submission” means any application for Regulatory Approval,
notification, and other submission made to or with a Regulatory Authority that
is [***] to Develop, Manufacture, distribute or Commercialize the Product in a
particular country, whether made before or after a Regulatory Approval in the
country. Regulatory Submissions include, without limitation, investigational new
drug applications, clinical trial applications and BLAs or imported drug license
(IDL) applications, and amendments, renewals and supplements to any of the
foregoing and their non-U.S. counterparts, [***] for [***] and [***], and all
proposed labels, labeling, package inserts, monographs, and packaging for the
Product.
1.121    “Reimbursement and Co-Funding Report” means a cost reimbursement and/or
cost/profit share report meeting the requirements set out in Section 4.3(c), and
accompanied [***] and [***] to [***] each Party’s financial reporting
obligations, independent auditor requirements and obligations under the
Sarbanes-Oxley Act (or any equivalent law of another country) that calculates
the share of each Party’s aggregate [***] and the [***] and [***] to be
allocated to each Party for each Product for such Calendar Quarter.
1.122    “Research” or “Research Activities” means all activities either related
to or in furtherance of the creation or scientific or technical improvement of a
biopharmaceutical product up to [***] for such product (and, for the avoidance
of doubt, may include activities that would otherwise be defined as
Manufacturing and Development activities if they were performed after [***]).
1.123    “Research Expenses” means, with respect to a [***] Product, the costs
actually incurred by or on behalf of a Party or its Affiliates, including labor
costs and out-of-pocket costs paid by a Party or its Affiliates to a Third Party
or allocated to such [***] Product after the Effective Date in connection with
the Research of such [***] Product in accordance with the applicable Research
Plan, as determined from the books and records of the applicable Party and/or
its Affiliates maintained in accordance with the Accounting Standards. Labor
costs will be determined and allocation of expenses to any [***] Product will be
made as provided in Schedule 1.33. Research Expenses includes expenses under
[***] and [***] determined in accordance with Section 7.6.
1.124    “Research Plan” means the plan setting out the Parties’ Research
Activities, adopted and revised as provided in Section 5.1(a).
1.125    “Research Product” means the [***] Product and any other [***] which is
generated out of or otherwise forms a part of the activities to be undertaken
pursuant to the Research Plan.
1.126    “Royalty Period” means, with respect to an Initial Product, the longer
of the following periods, in each case on a [***] basis: (A) the period during
which the sale or use of such Initial Product [***] would infringe a granted
Valid Claim of [***] or [***] in [***] where (i) the Valid Claim is part of the
[***] of [***] set out in the [***] in the [***] of [***] and (ii) for the
purpose of determining whether such Valid Claim is infringed, no effect is given
to any license granted under this Agreement or to [***] of [***] with respect to
any Joint Patent Right, (B) the period during which such Product is [***] by
[***] in [***]; and (C) [***] from First Commercial Sale of such Product in
[***].
1.127    “Sarbanes-Oxley Act” means the U.S. Sarbanes-Oxley Act of 2002, as may
be amended from time to time.


12
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


1.128    “[***]” means a multimeric Fc construct that consists of [***] or [***]
to [***] or [***], wherein the Fc construct [***] or [***] or [***] and the
[***] or [***] or [***] the [***] to a [***] and/or [***] other than a [***].
For the purpose of this definition, [***] means a [***] of an [***] that
contains [***], and part of [***].
1.129    “Sole Inventions” means all inventions made solely by a Party or its
Affiliates, or such Party’s or its Affiliates’ employees, agents or consultants.
1.130    “Sub-Committee” means a sub-committee formed by the JSC, with an equal
number of representatives from CSL and Momenta, to address specific issues in
greater detail.
1.131    “Sublicense Revenue” means all consideration received by a Party or its
Affiliates with respect to rights granted to a Third Party(ies) to Develop or
Commercialize any Product for sale in the relevant country in the Territory, but
excluding: (a) consideration received by such Party or its Affiliates as
payments [***] for performing [***] or [***] undertaken by such Party or its
Affiliates for, or in collaboration with, such Third Party(ies) or their
Affiliates; (b) consideration received by such Party and/or its Affiliates from
such Third Party(ies) or their Affiliates as the [***] for such Party’s or any
of its Affiliates’ [***] or [***], except that consideration that [***] the
[***] of [***] or [***]; and (c) consideration paid by such Third Party(ies) to
such Party or its Affiliates to [***] of such Product (provided, however, that
any consideration [***] the [***].
1.132    “Sublicensee” means a Third Party that is granted a license,
sublicense, covenant not to sue, or other grant of rights under this Agreement
pursuant to the terms of this Agreement or otherwise granted rights with respect
to any Product.
1.133    “Summary Statement” means a written report provided in accordance with
Section 4.3(b) reflecting the accrual of Program Expenses and Net Sales, as
applicable, during the just-ended Calendar Quarter on a [***] Product-by-[***]
Product (where possible) and Product-by-Product basis.
1.134    “Technology Package” means all relevant documents relating to the
Intellectual Property, regulatory information, biological materials,
manufacturing and CMC and other materials owned and/or Controlled by Momenta,
necessary for CSL to exercise its rights under the license, to be included in
the Technology Transfer Plan.
1.135    “Technology Transfer Plan” means the written transfer plan, an outline
of the CMC elements of which is attached hereto as Schedule 1.135, [***] will be
[***] to [***] after the [***] and which will form [***], which sets forth the
activities of each Party relating to the transfer of the Technology Package and
the timelines thereof, as may be updated from time to time until completion of
all contemplated activities.
1.136    “Term” shall have the meaning set forth in Section 11.1.
1.137    “Termination Date” means the date this Agreement is terminated as
provided for under each circumstance of termination in Article 11.
1.138    “Territory” means all countries of the world.
1.139    “Third Party” means any Person other than Momenta or CSL or any
Affiliate of either Party.
1.140    “Third Party Intellectual Property” means Third Party Patent Rights,
Know-How, Trademarks, domain names or other intellectual property rights.
1.141    “Third Party License” shall have the meaning set forth in Section 7.6.
1.142    “Trademark” means all trademarks, service marks, trade names, brand
names, sub-brand names, trade dress rights, product configuration rights,
certification marks, collective marks, logos, taglines, slogans, designs or
business symbols and all words, names, symbols, colors, shapes, designations or
any combination thereof that


13
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


function as an identifier of source or origin or quality, whether or not
registered, and all statutory and common law rights therein, and all
registrations and applications therefor, together with all goodwill associated
with, or symbolized by, any of the foregoing.
1.143    “Transferee” shall have the meaning set forth in Section 13.3(a).
1.144    “United States” or “U.S.” means the United States of America, and its
territories, districts and possessions.
1.145    “U.S.C.” means the United States Code.
1.146    “Valid Claim” means: (a) a claim in issued Patent Rights that has not:
(i) expired or been canceled; (ii) been declared invalid by an unreversed and
unappealable (or unappealed) decision of a court or other appropriate body of
competent jurisdiction; (iii) been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise; or (iv) been abandoned by mutual
written agreement of the Parties; or (b) a claim under an application for Patent
Rights that has not been canceled, withdrawn from consideration, finally
determined to be unallowable by the applicable governmental authority or court
for whatever reason (and from which no appeal is or can be taken) or abandoned.
For the purposes of the definition of [***] and for [***] to [***], Valid Claims
[***] to the subset of Patent Rights Controlled by a Party to the extent such
Patent Rights are owned by, are [***] or are exclusive license rights, held by a
Party or the Parties with respect to the [***] of [***] or [***] of [***] of the
relevant Product.
In the case of the First Product, the subset of Patent Rights Controlled by
Momenta meeting these criteria at the Execution Date are the Patent Rights
listed in Schedule 1.93 and listed under the Momenta internal references of
[***] and [***].

ARTICLE 2.
LICENSES


2.1    Licenses to CSL. Subject to the terms and conditions of this Agreement,
as of the Effective Date, Momenta hereby grants to CSL the following:
(a)    Product License. A royalty-bearing, exclusive, nontransferable (except as
set forth in Section 13.3) license, with the right to grant sublicenses as
described in Section 2.5, under the Momenta Intellectual Property and Momenta’s
rights in the Joint Intellectual Property to Research, Develop, Manufacture and
Commercialize Products in the Territory.
(b)    Research License. A royalty-free, exclusive, nontransferable (except as
set forth in Section 13.3) license, with the right to grant sublicenses as
described in Section 2.5, under the Momenta Intellectual Property and Momenta’s
rights in the Joint Intellectual Property for purposes of researching (i)
potential [***] Products and (ii) the [***] Products in the Territory.
(c)    [***]. The Parties acknowledge and agree that the license and sublicense
rights granted by Momenta to CSL and CSL to Momenta under this Agreement [***]
be [***] a [***] the [***] in [***] between the Parties or the [***] or [***]
when exercised in compliance with the terms of this Agreement.
2.2    Licenses to Momenta. Subject to the terms and conditions of this
Agreement, as of the Effective Date, CSL hereby grants to Momenta: a limited,
royalty-free, non-exclusive, nontransferable (except as set forth in
Section 13.3) license, with the right to grant sublicenses as described in
Section 2.5, under the Momenta Intellectual Property, the CSL Intellectual
Property and CSL’s rights in the Joint Intellectual Property to the extent
necessary and for the purpose of enabling Momenta (i) to research potential
[***] Products (ii) to perform Activities pursuant to the Research Plan or a
Product Work Plan and (iii) to undertake research pursuant to Section 5.14. In
addition,


14
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


CSL grants to Momenta a limited, non-exclusive, non-transferrable license solely
relating to the New Intellectual Property to engage in non-commercial research
and development subject to the terms of this Agreement.
2.3    Joint Intellectual Property. Subject to the terms and conditions of this
Agreement including in relation to management and enforcement of Intellectual
Property as set out in Article 7 and, as applicable, any Co-Promotion Agreement,
as of the Effective Date, each Party hereby grants the other Party a world-wide,
non-exclusive, perpetual, royalty-free, fully paid up, freely sublicensable
right and license under its interest in the Joint Intellectual Property to
exploit products other than Products (a) anywhere in the world and (b) without
compensating or accounting to the other Party.
2.4    Use of Third Party Contractors. Subject to the terms of this Agreement,
either Party may perform any specific Activities for which it is responsible
under this Agreement through subcontracting to a Third Party contractor and may
grant a sublicense of the rights granted hereunder to any such Third Party
contractor; provided that where [***] seeks to engage such subcontractor, [***]
shall first obtain [***] to the appointing of such sub-contractor and, where
necessary, the granting of such sublicense, provided further, that if a Third
Party contractor is specified or otherwise authorized generally for categories
of activity in an approved Product Work Plan, then [***] to [***] the [***] and
[***] of a [***] to such Third Party contractor solely for the purposes set
forth in such Product Work Plan.
2.5    [***]. Except as permitted in [***] in respect of [***], each Party may
only [***] the [***] to such Party under [***], and [***] with the other Party’s
[***].  Any [***] granted by either Party pursuant to this Agreement will be
[***] the [***] of [***].  In addition, each Party will [***], with respect to
the Products and the [***] Products or [***], to [***] or [***] the [***] that
such [***] may [***] in connection with its activities with respect to the
Products and the [***] Products that would constitute [***] or [***] if arising
[***] or [***] activities, respectively, so that any such Intellectual Property
will be Controlled by the [***] Party for purposes and to the extent of the
[***] to the other Party provided by Sections 2.1 and 2.2 above.  [***], either
Party may grant [***] of its rights hereunder to any Affiliate; provided that
such Party remains primarily liable for the performance hereunder of any of its
Affiliates.
2.6    Technology Transfer.
(a)    General. Momenta will use Commercially Reasonable Efforts to transfer the
Technology Package to CSL:
(i)    in accordance with the outline of the Technology Transfer Plan attached
hereto as Schedule 1.135 where both activities and timeframes are specified in
that Schedule; and
(ii)    otherwise in accordance with the Technology Transfer Plan, and both
Parties will perform their respective activities under and in accordance with
the Technology Transfer Plan (with the Technology Transfer Plan to prevail over
the outline in the event of any inconsistency).
(iii)    In exercising such Commercially Reasonable Efforts a Party shall not be
responsible for any delay or failure to achieve an objective to the extent such
delay or failure is caused by the actions of the other Party.
(b)    Technology Transfer Plan. Momenta will use Commercially Reasonable
Efforts to execute the Technology Transfer Plan in an [***] and [***] and in
accordance with Schedule 1.135 (as modified (if applicable) by the agreed
Technology Transfer Plan) In [***] the [***], Momenta will use Commercially
Reasonable Efforts to transfer to CSL [***] under the Technology Package which
are specified in Schedule 1.135 within [***] after the Effective Date and the
Parties shall use Commercially Reasonable Efforts to complete the Technology
Transfer Plan [***] with the goal of completing all activities under the
Technology Transfer Plan no later than [***] after the Effective Date.


15
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


2.7    Retained Rights. Any rights of Momenta not expressly granted to CSL under
the provisions of this Agreement shall be retained by Momenta and any rights of
CSL not expressly granted to Momenta under the provisions of this Agreement
shall be retained by CSL.
2.8    [***]. For the avoidance of doubt, in the event either Party [***] or
[***], or has an opportunity to [***] or [***], directly or by way of an [***]
to a product or product [***] which falls within the [***] of [***] (each, an
“[***]”), the [***] is obligated to deliver to the other Party a [***] at least
[***] prior to the [***] of such [***] or [***] (the date on which such notice
is given, the “[***]”), and the [***] Party shall have [***] following the
[***], upon written notice to the [***] Party, to require [***] a [***] or [***]
or [***] the [***] of [***] and [***] A failure to comply with this provision
shall be considered a [***] of [***].
2.9    No Additional Licenses. Except as expressly provided in Sections 2.1,
2.2, 2.3, 2.5, 3.1(e)(vi) and Article 11, nothing in this Agreement grants
either Party any right, title or interest in and to the intellectual property
rights of the other Party (either expressly, by implication or by estoppel).
2.10    Bankruptcy.
(a)    All rights and licenses to Intellectual Property granted under or
pursuant to any Section of this Agreement are, and shall otherwise be deemed to
be, for the purposes of Section 365(n) of the Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code. The Parties shall retain and may fully exercise all of their
respective rights and elections under the Bankruptcy Code. Upon the bankruptcy
of a Party, the non-bankrupt Party shall further be entitled to a complete
duplicate of (or complete access to, as appropriate) any such Intellectual
Property, and such, if not already in its possession, shall be promptly
delivered to the non-bankrupt Party.
(b)    Notwithstanding any other provision of this Agreement, for purposes of
Section 365(n)(2)(B) of the Bankruptcy Code, “royalty payments” shall mean
solely (i) those amounts payable in Section 3.1(c), 3.1(d), and 3.1(e), in
respect of Initial Products, (ii) any incremental royalty payments payable to
Momenta in connection with an Opt-Out of Co-Funding with respect to the
applicable Products, and (iii) any development milestones, sales milestones and
royalties that may be negotiated and agreed pursuant to Section 3.1(g) in
respect of [***] Products other than the [***] Product. Where, [***], [***] does
not meet its [***] in respect of [***] shall automatically terminate and [***]
and [***] in [***] shall be payable in respect of Products Commercialized and
sold in the U.S.

ARTICLE 3.
FINANCIAL TERMS


3.1    Consideration.
(a)    Up-Front Payment. Within thirty (30) days following the Effective Date,
CSL shall make a non-creditable, non-refundable upfront payment to Momenta of
Fifty Million Dollars ($50,000,000).
(b)    [***]. Upon the achievement of the [***] in respect of the [***], CSL
shall make a non-creditable, non-refundable payment to Momenta of [***] within
[***] after such [***] is achieved; provided that if the [***] is not met but
the [***] is [***] to [***] the [***] into [***], the [***] for the [***] shall
be deemed to have been met, and CSL shall make the [***] payment to Momenta
within [***] after [***]. For the avoidance of doubt, the payment pursuant to
the provisions of this Section 3.1(b) is [***] is or [***] and shall not be
affected by any [***] by [***] the [***] or [***].
(c)    Development Milestones. For the [***] for the First Product, CSL shall
make the below-listed Development milestone payments to Momenta, in each case
within [***] after the achievement of the corresponding milestone event. For
[***] for the [***], CSL shall make [***] of the below-listed


16
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


Development milestone payments to Momenta within [***] after the achievement of
the corresponding milestone event in respect of the [***]. Each such Development
milestone payment shall [***].
Development milestone events for the First Product
Milestone payment if Momenta is not Co-Funding
Milestone payment if Momenta is Co-Funding
1. [***]
[***]
[***]
2. [***]
[***]
[***]
3. [***]
[***]
[***]
4. [***]
[***]
[***]
5. [***]
[***]
[***]
6. [***]
[***]
[***]
7. [***]
[***]
[***]



Payment for Milestone [***] where [***] after [***] of [***]. In the case of
both the First Product and the [***] Product, in the event that Momenta is [***]
the [***] the [***] by such Product but Momenta [***] the [***] of [***] prior
to [***] by such Product, the amount that would have been paid on [***] of [***]
by such Product had [***] at [***] by such Product shall be paid on:
(i)    the [***] of [***] by such Product if the [***] of [***] by such Product
occurs after [***] to [***] such Product; or
(ii)    the [***] of [***] by such Product if the [***] of [***] by such Product
occurs [***] such Product.
Payment for Milestone [***] where [***] after [***] of [***]. In the case of
both the First Product and the [***] Product, in the event that Momenta [***]
the [***] the [***] by such Product but Momenta [***] the [***] of [***] prior
to [***] of [***] by such Product, the amount that would have been paid on [***]
of [***] by such Product had [***] at the [***] by such Product shall be paid on
the [***] of [***] by such Product. For the avoidance of doubt, if Momenta [***]
after the [***] by such Product, [***] shall be paid.
(d)    Sales Milestones. CSL shall make the below-listed Annual Net Sales
milestone payments to Momenta in respect of the Products, in each case, with
respect to the [***] in which such Annual Net Sales milestones are achieved. For
avoidance of doubt, the Annual Net Sales milestones set forth in the table below
reflect the aggregate Annual Net Sales of all Products in any given calendar
year. Each such Annual Net Sales milestone payment shall be [***]. CSL will
notify Momenta in writing that an Annual Net Sales milestone has been achieved
at the same time as it provides the royalty statement pursuant to Section 3.3
for the Calendar Quarter in which such milestone was achieved and will then make
the payment required in respect of such Annual Net Sales milestone together with
the royalty payment for such Calendar Quarter. For the avoidance of doubt, if
more than one Annual Net Sales Milestone payment is achieved in any year, all
such milestones shall be payable for such year. Each such Annual Net Sales
milestone payment shall be [***]. If in any year there are Net Sales of [***] or
[***] Products that Momenta is [***] and [***] or [***] that [***] is [***] the
[***] of [***] or [***] is [***] of [***] is [***] and [***] the [***] of [***]
of [***] is [***] of [***] is [***].


17
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


Milestone Payments if Momenta is Not Co-Funding
Milestone Payments if Momenta is Co-Funding
Global Annual Net Sales (in the aggregate) for all Products
Milestone Payment
Annual Net Sales (in the aggregate) outside the United States for all Products
Milestone Payment
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



(e)    Royalty Payments. CSL shall pay to Momenta, during the Royalty Period, a
royalty on Net Sales of each [***] (whether such sales are made by it, its
Affiliates or Sublicensees) as follows:
(i)    
Royalties if Momenta is Not Co-Funding
Royalties if Momenta is Co-Funding
Global Annual Net Sales
Royalty rate
Annual Net Sales outside the United States
Royalty rate
The portion that is [***]
[***]
The portion that is [***]
[***]
The portion that is [***] and [***]
[***]
The portion that is [***] and [***]
[***]
The portion that is [***] and [***]
[***]
The portion that is [***] and [***]
[***]
The portion that is [***]
[***]
The portion that is [***]
[***]

(ii)    For the avoidance of doubt, a royalty is payable on a country-by-country
basis where such sales of [***] meet one of the following criteria:
(1)    the sale or use of such [***] in [***] would infringe a granted Valid
Claim of any Momenta Patent Right or any Joint Patent Right in that country
where (i) the [***] is [***] of the [***] of [***] in the [***] in the [***] of
[***] and (ii) for the purpose of determining whether such Valid Claim is
infringed, no effect is given to any license granted under this Agreement or to
any [***] of [***] to [***];
(2)    [***] applies to the [***] in that country; or
(3)    the sale is made in a country within the period of [***] from [***] of
such [***] in that country.
(iii)    If, during the Royalty Period for an [***], on a country-by-country
basis:
(1)    Neither Section 3.1(e)(ii)(1) nor Section 3.1(e)(ii)(2) applies to such
[***]; and
(2)    such [***] is [***] to [***] from a product [***] with respect to [***]
and which has [***], then the Royalty payable by CSL in respect of such [***] in
such country shall be [***] of the [***] described in Section 3.1(e)(i).


18
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


(iv)    If CSL pays [***] or [***] pursuant to a [***] or an [***] for a Product
then the royalties payable to Momenta may be reduced as provided for in Section
7.6.
(v)    If CSL is unable to fully offset under Section 3.1(e)(iv) above amounts
paid to Third Parties pursuant to [***] and/or [***] against royalties due for a
Calendar Quarter as permitted in accordance with Section 7.6, CSL shall be
entitled to [***] to [***] for [***], subject to the limitations in Section 7.6.
(vi)    Upon the expiration of the Royalty Period with respect to any Product in
any particular country in the Territory, CSL shall have a [***] in such country
to the Momenta Intellectual Property to research, Develop, make, use, import,
sell, have made, have sold and otherwise Commercialize such Product.
(f)    Royalty set for convenience of the Parties. Given the worldwide scope of
this Agreement, the impracticality of monitoring by CSL of the movement of [***]
Product(s) through international markets, that Momenta will, or may, be granted
new patents from time to time in various countries throughout the Territory
throughout the Term that will be licensed hereunder, and the impracticality of
establishing the relative contribution of each Momenta Patent Rights and Momenta
Know-How to the value of [***] Product(s), in particular at the stage in the
Development cycle for the [***] Product(s) at which the Parties are entering
into this Agreement, it is agreed and recognized that paying royalties on
worldwide sales of [***] Product(s) at the rates set forth in this Agreement is
fair and reasonable, representing a balance between the concerns and interests
of both Parties and resulting in a convenience for CSL.
(g)    Financial Terms for [***] Products other than the [***] Product. Subject
to Section 3.1(d) and Article 4, if there is a decision to proceed with the
Development of a [***] Product other than the [***] Product pursuant to Section
5.1(d), the amount of milestones and the amount of royalties and which, if any,
of Momenta Patent Rights, CSL Patent Rights and/or Joint Patent Rights should
trigger any obligation to pay a royalty shall be [***] the [***] and [***] to
[***] the [***] the [***] for such Product; provided that if a [***] the [***]
the [***] to [***], then the Parties [***] the [***] in [***] and [***] the
[***] is [***] to [***] the [***] the [***] to [***] the [***] to the [***] of
the [***]. The [***] or [***] in the [***]. The [***] of [***] the [***] be
[***] to [***].
3.2    Invoices and payment Unless expressly provided otherwise in this
Agreement, following CSL’s achievement of an event in respect of which a payment
(other than a royalty or Annual Net Sales milestone payment) is due to Momenta
under this Agreement, including Development milestones payments, CSL shall
provide Momenta with written notice of such achievement [***] of such
occurrence. Momenta shall then invoice CSL for the amount payable, which payment
shall be payable within [***] of receipt by CSL of a duly rendered invoice from
Momenta.
3.3    Net Sales Statements. CSL will accrue all Net Sales for the applicable
Products and will maintain books and records in respect of same in accordance
with the terms and conditions hereof and in accordance with applicable
Accounting Standards. From the first Calendar Quarter in which the First
Commercial Sale of Product is made and for so long as a royalty remains payable
under this Agreement with respect to any Product, CSL will, within [***] after
the end of each [***], submit to Momenta a [***] of the Net Sales during the
just-ended [***]. Within [***] after the end of each Calendar Quarter, CSL will
submit to Momenta a Net Sales Statement and accompany such statement with
payment of the royalty.
3.4    Program Expenses. Subject to Momenta’s obligations in connection with its
Co-Funding Options in Article 4, from and after the Effective Date, CSL shall
bear all Program Expenses. Except to the extent that provisions of Article 4
apply as a result of Momenta’s exercise of a Co-Funding Option, then within
[***] of the end of each Calendar Quarter, Momenta shall provide CSL with an
invoice for the Program Expenses incurred by Momenta during such Calendar
Quarter and CSL shall reimburse Momenta for such Program Expenses within [***]
of the receipt of such notice.
3.5    Currency. All payments under this Agreement will be made in United States
Dollars. For the purpose of calculating payments made or costs incurred in
currencies other than Dollars, each Party will apply an


19
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


exchange rate sourced from a reputable source, which it will notify to the other
Party from time to time, in accordance with its then-standard internal
practices, consistently applied.
3.6    Payments to be made to the Parties’ nominated bank accounts. All payments
due to be paid to a Party pursuant to this Agreement must be made to that
Party’s bank account notified to the payer in writing (which notification will
include, for any given invoice, the necessary wire transfer instructions and
relevant information). At the Execution Date:
Momenta’s bank account details are:
[***]
Account Number: [***]
[***]
CSL’s bank account details are:
[***]
Account Number: [***]



ARTICLE 4.
CO-FUNDING OPTIONS; REPORTING AND RECORD KEEPING
4.1    In General. CSL hereby grants to Momenta the following co-funding options
in respect of the Products and the [***] Products; provided that Momenta may
exercise only one of the following co-funding options:
(a)    Momenta shall bear fifty percent (50%) of the global Research Expenses of
the [***] Products, fifty percent (50%) of global Development Expenses for the
Products and fifty percent (50%) of Commercialization Expenses and [***] in the
United States for the Products, in each case from and after the Co-Funding
Option Effective Date, in exchange for which Momenta shall receive fifty percent
(50%) of all Profits and Losses for the Products and Research Products in the
United States (the “50% Co-Funding Option”) and the applicable milestones and
royalties as set forth in Section 3.1. Momenta may exercise its 50% Co-Funding
Option by written notice to CSL [***] after the [***] for the [***].
(b)    Momenta shall bear fifty percent (50%) of the global Research Expenses of
the [***] Products, fifty percent (50%) of global Development Expenses for the
Products and fifty percent (50%) of Commercialization Expenses and [***] in the
United States for the Products, in each case from and after the Co-Funding
Option Effective Date, in exchange for which Momenta shall receive thirty
percent (30%) of all Profits and Losses for the Products and [***] Products in
the United States (the “30% Co-Funding Option”) and the applicable milestones
and royalties as set forth in Section 3.1. Momenta may exercise its 30%
Co-Funding Option by written notice to CSL at any time prior to [***] after the
date on which Momenta receives [***] the [***] of the [***] or [***], in each
case in respect [***] the [***] is [***] and [***] to [***] (taking into account
any [***] of any [***] with respect [***] may be made [***]).
4.2    Opt-Out of Co-Funding.
(a)    Total Opt-Out. At any time on and after the Co-Funding Option Effective
Date, Momenta has the right, in its sole discretion, to cease Co-Funding for all
current and future Products upon [***] written notice to CSL (the “Opt-Out
Notice”); provided that, following the effective date of such Opt-Out Notice:


20
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


(i)    Momenta shall have no further obligation to co-fund Research, Development
or Commercialization of any Product or [***] Product and shall have no right to
share in the applicable Profit percentage; and
(ii)    Momenta will be entitled to receive all royalty and milestone payments,
for all Products, that are achieved following the Opt-Out Notice Effective Date.
For the avoidance of doubt, Momenta will not be eligible to receive any payment
under Section 3.1(c) for a Development Milestone achieved prior to the Opt-Out
Notice Effective Date except to the extent expressly provided with respect to
Milestones 1 and 2 in Section 3.1(c); and
(iii)    CSL shall make [***] ([***] provided for below) to Momenta in a [***]
to [***] (the [***]), [***] follows:
(1)     all [***], excluding [***] or [***] the [***] for which it [***], [***]
reference to the [***] and [***] and taking into account both [***] and [***]
the [***] to the [***] following preparation of each such [***];
(2)    [***] any [***] to Momenta as [***] of [***].
The [***] shall be [***] by way of [***] in the [***] of [***] up to a [***] of
a [***] in such [***] on [***], in the form of such [***] the [***]. In
addition, CSL shall [***] to [***] within [***] of the Opt-Out Notice Effective
Date, [***] or [***] by [***] for which it has [***] any [***].
(b)    Future Product Opt-Out. If Momenta is Co-Funding any Product at the time
the [***] for a [***] is [***], Momenta has the right[***], upon giving written
notice to CSL within [***] after the [***] for such [***] is [***], to opt out
of Co-Funding that Product and all future Products and future [***] Products. In
such event, Momenta would continue to [***] to the [***] to [***] under this
section. [***] that were [***] or [***] for [***] which it will no longer be
Co-Funding (that is, excluding those which were incurred in respect of [***]
which Momenta is continuing to Co-Fund) shall be [***] the [***] of [***] in
such [***] on [***] until Momenta [***], in the form of [***], the relevant
[***].
4.3    Cost Share and Profit Share for Co-Funding of Products and [***]
Products. If, and during the period for which, Momenta is Co-Funding, the
Parties shall comply with the following financial reporting requirements:
(a)    Initial Payment of Program Expenses. Except as expressly provided
otherwise in this Agreement, the Party initially incurring Program Expenses will
be responsible for and pay for all Program Expenses so incurred. Each Party will
accrue all Program Expenses for [***] Products and Products and maintain books
and records for same in accordance with the terms and conditions hereof and in
accordance with applicable Accounting Standards. Within [***] after the end of
each [***], each Party will submit to the other Party a non-binding, good faith
estimate of such Program Expenses accrued and Net Sales, as applicable, during
the just-ended [***].
(b)    Summary Statements. Within [***] after the end of each Calendar Quarter,
each Party will submit to the other Party a Summary Statement. Such Summary
Statements shall:
(i)    specify in reasonable detail all expenses included in such Program
Expenses during such Calendar Quarter and, upon the reasonable request of the
other Party, shall be accompanied by invoices, and/or other appropriate
supporting documentation; or
(ii)    report Program Expenses and Losses which are subject to Momenta’s
current Co-Funding on a [***] (e.g., [***] costs and [***] costs); and


21
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


(iii)     contain a separate summary of the Program Expenses and Losses which
Momenta is required to share pursuant to its Co-Funding.
In order to accomplish this, the Parties shall seek to resolve any questions
related to the non-binding, good faith estimate of such Program Expenses [***]
and Net Sales provided pursuant to section 4.3(a) above, as applicable, within
[***] following receipt by each Party of the other Party’s estimate. Thereafter,
the JSC shall facilitate the finalization of the Parties’ Summary Statements, as
applicable, hereunder and the resolution of any questions concerning such
Summary Statements. Upon the request of either Party from time to time, the
Parties’ [***] personnel will discuss any reasonable questions or reasonably
arising issues in relation to the Summary Statements, including the basis for
the accrual of specific Program Expenses (provided that where such Program
Expenses were [***] or [***] and are within the amount most recently budgeted
for the relevant Activity, the [***] that any question or issue is [***] shall
be on the Party [***] such question or issue).
(c)    Reimbursement and Co-Funding Report. Within [***] after the last day of
each Calendar Quarter, CSL will prepare a Reimbursement and Co-Funding Report.
Without limiting the foregoing, the Reimbursement and Co-Funding Report for each
such Product shall include:
(i)    the [***] and [***] which are to be shared by the Parties pursuant to
Momenta’s Co-Funding (to be drawn from the Parties’ respective Summary
Statements and setting out details of [***] and [***] pursuant to Section 4.3(b)
and [***]);
(ii)    following the First Commercial Sale of any Product, the [***] sales of
Product on a country-by-country and Product-by-Product basis, sold by each
Party, its Affiliates and Sublicensees during the Calendar Quarter, including
the amount of such Product sold and the [***] invoiced for such Product;
(iii)    a calculation of Net Sales of such Product from [***], including [***]
on [***] allowed to be taken pursuant to [***], along with a description of the
[***], [***] and [***] for such [***]; and
(iv)    The calculation, for the relevant period, of the US Profits (which, for
the avoidance of doubt, the Parties agree could be [***]) and Losses, including
[***] on the (A) [***] including [***], including [***] on [***] of [***], [***]
and [***] variances, [***] reevaluations and [***] and any other applicable
components, along with applicable accounting policies, methodologies and
calculations for such components; (B) [***], including itemized information on
applicable components of such costs, along with applicable accounting policies,
methodologies and calculations for such components; (C) [***]; and (D) all [***]
Program [***].
(d)    Payments of Cost Share and Profit Share. Based on the Reimbursement and
Co-Funding Report, the applicable Party (to whom a net amount is owed to achieve
the applicable Profit and Loss share percentage as set forth in Section 4.1)
will invoice the other Party after such Reimbursement and Co-Funding Reports are
complete, and the receiving Party will pay such invoice within [***] of receipt
of invoice.
4.4    Semi-Annual Reports when Momenta not Co-Funding. For Products which
Momenta is not Co-Funding, CSL must deliver to Momenta, via the JSC, a [***]
report (within [***] after [***] and [***]) that sets out, in summary form, the
material elements of its Development and Commercialization plans for the
preceding [***] and the [***] and shall include [***] or [***] of such plans
which it [***] or [***] in the [***] and [***] or [***] of such plans which it
did [***] or [***] including [***] for such [***] or [***], together with an
[***] for any changes in related [***]. For the purpose of the semi-annual
report provided under this Section, the Commercial plan summary shall contain
the information provided under clauses (a)(iii), (iv), (v), (vi) and (viii) of
Section 1.32.
4.5    Overdue Payments. If any payment owed to a Party under this Agreement is
not made when due, such outstanding payment shall accrue interest (from the date
such payment is due through and including the date upon which full payment is
made) at a rate of [***] per month from the due date until paid in full;
provided that in no event shall said annual rate exceed the maximum interest
rate permitted by Applicable Law in regard to


22
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


such payments. Such payment, when made, shall be accompanied by all interest so
accrued. Said interest and the payment and acceptance thereof shall not negate
nor waive the right of a Party to any other remedy, legal or equitable, to which
it is entitled because of the delinquency of the payment.
4.6    Taxes. The royalties and milestones payable under Article 3, and other
amounts due to either Party hereunder (“Payments”) shall not be reduced by any
value-added tax or any other sales tax or duties unless required by Applicable
Law; provided, however, that the Parties shall cooperate to minimize any tax
liability. Each Party alone shall be responsible for paying any and all taxes
(other than withholding taxes required by Applicable Law to be paid by the other
Party) levied on account of, or measured in whole or in part by reference to,
any Payments it receives; provided, however, that the payer shall deduct or
withhold any applicable withholding taxes or similar mandatory governmental
charges levied by any governmental jurisdiction from the amount due to the other
Party hereunder which the payer is required by Applicable Law to deduct or
withhold. CSL and Momenta will cooperate in obtaining any necessary
documentation required under applicable tax law, regulation, or
intergovernmental agreement. Notwithstanding the foregoing, if the Party
receiving the Payment is entitled under any applicable tax treaty to a reduction
of rate of, or the elimination of, applicable withholding tax, it may deliver to
the payer or the appropriate governmental authority (with the assistance of the
payer to the extent that this is reasonably required and is expressly requested
in writing) the prescribed forms necessary to reduce the applicable rate of
withholding or to relieve the payer of its obligation to withhold tax, and the
payer shall apply the reduced rate of withholding, or dispense with withholding,
as the case may be, provided that the payer has received evidence, in a form
reasonably satisfactory to it, of the other Party’s delivery of all applicable
forms (and, if necessary, its receipt of appropriate governmental authorization)
at least [***] prior to the time that the Payments are due. If, in accordance
with the foregoing, the payer withholds any amount, it shall pay to the other
Party the balance when due, make timely payment to the proper taxing authority
of the withheld amount, and send to the other Party proof of such payment within
[***] following that payment. Without limiting the generality of the foregoing,
the Parties acknowledge and agree that: (i) [***] is [***] and [***] is [***];
(ii) under current [***] and [***], no amount contemplated to be payable under
this Agreement by [***] is subject to any [***] or [***]; and (iii) [***] a
[***] in [***], [***] from the amounts payable pursuant under this Agreement
[***] in respect of [***], provided that Momenta delivers a properly [***] and
duly [***].
4.7    Audits; Records and Inspection. CSL shall keep, and where Momenta has
exercised a Co-Funding Option or a Co-Promotion Option or Momenta is performing
Activities under a Research Plan or Product Work Plan, Momenta shall keep with
respect to all relevant Products and [***] Products, complete, true and accurate
books of account and records for the purpose of determining, as applicable, any
reimbursement or the sharing of Program Expenses, Profits and Losses, and any
royalty payable under this Agreement. Each Party shall also require its
Affiliates and Sublicensees to keep all such books and records. Such books and
records shall be kept at the principal place of business of each Party or its
Affiliates or authorized Sublicensees, for at least [***] following the end of
the Calendar Quarter to which they pertain. Upon [***] prior written notice from
a Party, the other Party shall permit, and shall ensure that its Affiliates and
Sublicensees shall permit, an independent certified public accounting firm of
recognized international standing, selected by the requesting Party and
reasonably acceptable to the other Party, at the requesting Party’s expense, to
have access to such Party’s (or its Affiliates’ or Sublicensees’) records,
specific to a country in the Territory, as may be reasonably necessary to verify
the accuracy of any amounts reported, actually paid or payable under this
Agreement for [***] to the date of such request. Such audits may be made no more
than once each calendar year, during normal business hours at reasonable times
mutually agreed by the Parties. If such accounting firm concludes that
additional amounts were owed to the requesting Party during such period with
respect to such country, or if the requesting Party overpaid for any rates or
fees for products or services with respect to such country, the other Party
shall pay such additional amounts or refund such overpayment (including interest
on such additional sums with respect to such country of the Territory in
accordance with Section 4.5) within [***] after the date the requesting Party
delivers to the other Party such accounting firm’s written report so concluding.
The fees charged by such accounting firm shall be paid by the requesting Party;
provided, however, that if the audit discloses that the amounts payable to such
Party for the audited period are more than [***] of the amounts actually paid
for such period in such country of the Territory as applicable, or if the audit
discloses that the other Party has [***] the [***] or [***] or [***] in the
period in such country of the Territory as applicable, [***] then the other
Party shall pay the reasonable fees and expenses charged by such accounting
firm. Upon the


23
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


expiration of [***] the end of any calendar year, the calculation of any amounts
payable with respect to such calendar year, or rates or fees charged for such
year shall be binding and conclusive upon the Parties.



ARTICLE 5.
RESEARCH, DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION
5.1    Research Collaboration.
(a)    [***] Products. During the Term or a part thereof, the Parties will
undertake research in respect of [***], which may include the [***] Product, in
accordance with the Research Plan, which will be discussed and [***] by the
Parties, and reviewed [***] by the JSC no less frequently than [***]. Selection
of each [***] to be included as a [***] Product in the Research Plan shall be
subject to the [***] the [***]. In selecting [***] for inclusion in the Research
Plan, the Parties will have regard to [***] and [***] and [***] obtained in
respect of such [***] and shall bear in mind the best interests of the
collaboration and their mutual desire to Develop and Commercialize Products.
(b)    The initial Research Plan, including its duration and the [***] to be
included as [***] Products, will be [***] by the Parties [***] of the Effective
Date.
(c)    The Research Plan, as in effect at any time, shall identify, at a
minimum:
(i)    the [***] to be subject to Research as [***] Products under the Research
Plan;
(ii)    the Research Activities to be conducted by each Party with respect to
such [***] Products, including which Party will be responsible for the
manufacture of [***] Products;
(iii)    the estimated budget for such Research Activities on a [***] Product by
[***] Product basis; and
(iv)    any preliminary research that a Party may conduct at its own expense to
facilitate the proposal of future Research Activities.
(d)    [***] Product Development and Commercialization Decision for [***]
Products. [***], at any time, [***], and shall so notify [***] and the notice
provisions of this Agreement upon making such [***]. The date of such notice
shall be the “Development Approval Date” for such [***] Product. From and after
the Development Approval Date for such [***] Product, such [***] Product shall
be deemed to be a “Product” under this Agreement.
5.2    Development of Products
CSL shall be responsible for Development of Products and for the [***] and [***]
of Development Plans.
(a)    Development of each Product, including the First Product and any [***]
Product which becomes a Product under this Agreement as provided in Section
5.1(d), shall be conducted pursuant to a Development Plan.
(b)    CSL shall prepare an initial Development Plan for the First Product on a
basis consistent with the outline attached as Schedule 5.2(b). [***] in the
[***] the [***] and [***] to [***]. Such initial Development Plan shall be [***]
by the JSC on or before [***] after the Effective Date, or at such other time
that is mutually agreed in writing by the Parties.


24
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


(i)    Momenta shall, unless otherwise provided for in the initial Development
Plan for the First Product, use Commercially Reasonable Efforts to exercise
Momenta’s rights under its [***] and [***], at [***], to [***] of the First
Product for the [***] for the First Product. The expenses of [***] such [***]
incurred on and from [***] shall be included in the Development Plan and [***]
in accordance with the provisions of this Agreement [***] of [***] they were
incurred [***] of the Development Plan, and provided that they are [***] with
[***] and [***] by email or correspondence.
(ii)    The initial Development Plan and the initial Research Plan shall
similarly provide for the [***] of [***] after the Effective Date regardless of
whether such [***] to [***] the [***] or the [***] and provided that they are
[***] with [***] and [***] by email or correspondence.
(c)    CSL shall prepare an initial Development Plan for each [***] Product that
becomes a Product under this Agreement. [***] in the [***] and [***] to [***].
Such initial Development Plan for such Product shall be [***] the JSC on or
before [***] after the Development Approval Date for such [***] Product.
(d)    During the [***] and [***] of any initial Development Plan, the Parties,
through the JSC, shall [***] the following (subject to [***]): (1) [***] for the
[***] of [***] for clinical development and potential [***], (2) [***] for [***]
of clinical program [***], and (3) research efforts to [***] and [***] CSL
agrees [***] to [***] related to (1), (2) and (3), which may involve activities
to be performed at Momenta, including [***] for the [***] of [***].
(e)    Each Development Plan shall be updated [***] and shall contain a [***]
covering at least the [***], with [***] estimates for [***] to [***] along with
a [***] of [***] and [***] and [***] expected to be [***] the [***] and [***] of
development, in all cases consistent with [***] and [***] processes [***].
Without limiting CSL’s general obligation to [***] as provided for in [***],
[***] may [***] and [***] the Development Plan after [***] of the [***]
Development Plan. [***] shall [***] through JSC meetings, Activity Reports and
Annual Program Reviews provided for in Sections 5.7, 5.8 and Article 4. [***]
will [***] of [***] or [***] to the Development Plan and [***] the [***] with
[***] CSL will provide an [***] to Momenta via the JSC at least each [***].
(f)    As provided in [***] and [***]; CSL’s [***], if [***] cannot [***] on the
[***] of any initial Development Plan for any Product within the timeframe
specified above, the Parties shall [***] the [***] to [***] in accordance with
[***]. If the matter remains unresolved [***] after [***] to [***], the matter
may be resolved by [***] in [***] to the [***] of [***].
(g)    If Momenta is Co-Funding and CSL elects to take a [***] Product into
Development and [***] the [***] and/or Commercialized are a [***] the [***] to
[***] for such Product such that [***] with respect to such initial Development
Plan, Momenta shall have the right to [***] such Product. Momenta shall [***] by
written notice to CSL within [***] of [***]. Upon such notice, Momenta will be
[***] to have [***] of [***] such Product and [***] (i.e., [***] of [***] or
[***]), on the same basis and with the same consequences with respect to such
Products (but no other Products) as provided with respect to all Products in
[***]
5.3    Commercialization of Products
CSL shall be [***] and for the [***] and [***] of Commercialization Plans.
(a)    Commercialization of each Product shall be conducted pursuant to a
Commercialization Plan.
(b)    CSL shall be [***] a Commercialization Plan for each Product.


25
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


(c)    CSL shall [***] Commercialization Plan for each Product no later than
[***] the first [***] seeking [***] for such Product in a Major Country.
(d)    CSL shall [***], through [***], regarding the initial Commercialization
Plan for any Product, but [***] the [***] by the JSC shall [***].
(e)    CSL [***] may [***] and [***] the Commercialization Plan for any Product
[***], and will provide an [***] Commercialization Plan to Momenta via the JSC
at least each [***].
(f)    The Commercialization Plan for each Product shall include [***] of [***]
that is [***] to [***] Commercialization of such Product and [***] and [***].
5.4     CSL’s Obligation to Share Commercialization Plans. CSL shall provide
Commercialization Plans to the JSC [***] of [***] which Momenta [***], on a
[***] basis, for [***] Momenta is [***] such Product.
5.5    Manufacture of Products
(a)    CSL shall have the sole responsibility for Manufacturing strategy and
shall be [***] all Products, including [***] and [***] of any [***].
(b)    Notwithstanding the foregoing, Momenta will use Commercially Reasonable
Efforts to assist with [***] from [***] to CSL and Momenta [***] that it has no
knowledge, at the Execution Date, of any contractual or commercial objection,
either of Momenta or of its [***] to [***].
5.6    Responsibility; Diligence.
(a)    Subject to the terms of this Agreement, each Party and its Affiliates
shall use Commercially Reasonable Efforts to undertake the Activities assigned
to it under each Product Work Plan and the Research Plan.
(b)    CSL shall use Commercially Reasonable Efforts to Develop, Manufacture and
Commercialize Products in the Territory. Notwithstanding any other provision of
this Section 5.6, CSL shall be deemed to have satisfied this obligation if CSL
is [***] to (i) [***] for [***] for human use in [***] and (ii) to Commercialize
each Product for human use [***] in which [***] is achieved.
(c)    The Parties recognize and agree that commercial or scientific
circumstances may mean that it [***] to continue Research, Development or
Commercialization of a specific Product or [***] Product, and that [***] in such
circumstances [***] a [***] to satisfy its [***] hereunder provided that [***]
to use Commercially Reasonable Efforts to Research, Develop or Commercialize
[***] or [***] for human use or [***] for human use in satisfaction of [***].
(d)    CSL shall promptly notify Momenta of [***] of [***] on any Product or
Research Product by means of a written report setting out in reasonably
informative detail the reasons for [***] to [***], as applicable, Research,
Development or Commercialization of such Product or [***] Product.
5.7    Activity Reports. Each Party shall report on Activities undertaken by it
in accordance with and in performance of the Product Work Plans and the Research
Plan. Such reports shall be provided in connection with meetings of the JSC or
as otherwise required under this Agreement.
5.8    Annual Program Review. At the request of either Party, the JSC shall
conduct an overall program review once each calendar year during the Term.




26
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


5.9    Regulatory Matters
(a)    From and after the Effective Date, on a country-by-country basis, [***]
for seeking Regulatory Approvals for the Products in each country in the
Territory, in accordance with Product Work Plans. All Regulatory Submissions
will be filed, [***] the [***] of [***] or its nominee, which entity will be the
holder of all resulting Regulatory Approvals.
(b)    CSL will keep the JSC [***] regarding the [***] relating to the [***] or
[***] of any Regulatory Approval in the Territory, which include, but are not
limited to, [***] and [***] of Regulatory Submissions, [***] and [***] and [***]
with Regulatory Authorities. 
(c)    CSL agrees to [***] and to [***] in relation to [***] likely to be
relevant to the Development and Commercialization of Products, including but not
limited to [***], and further agrees that, [***] the Parties will, through the
JSC, [***] and [***] and [***] from time to time.
5.10    Momenta’s Co-Promotion Option.
(a)    In General. Subject to [***] CSL hereby grants to Momenta an option, on
the terms and subject to the conditions of this Agreement, to participate in the
promotion, in the U.S., of those Products which it is Co-Funding.
(b)    Exercise. Momenta may exercise its Co-Promotion Option with respect to a
Product by written notice to CSL [***] prior to the [***] of the [***] for such
Product as determined by reference to the most recent Development Plan for that
Product reviewed by the JSC. On Momenta’s request, CSL [***] the [***] be [***]
and shall [***] to [***]. Momenta shall exercise its Co-Promotion Option by
written notice to CSL, following which the Parties will [***] and [***], by
[***] to [***] of the [***] (as determined by reference to the most recent
Development Plan for that Product reviewed by the JSC) the Commercialization
Activities which Momenta will undertake (determined taking into account [***]
and [***] to [***] the [***]) and the terms of a Co-Promotion Agreement to
govern such Activities and the parties’ rights and obligations with respect
thereto. The terms of such Co-Promotion Agreement shall be [***] and [***]. If
the Parties cannot agree, the Parties shall [***] the [***] in [***], and [***]
in [***] and [***] in [***] is [***]. If any inconsistency arises between the
terms of this Agreement and the terms of the applicable Co-Promotion Agreement,
the terms of this Agreement shall prevail. Momenta shall not have the right to
promote any Product, unless and until a Co-Promotion Agreement, which permits
the promotion by Momenta of such Product in the United States, is entered into
by the Parties.
(c)    Co-Funding not affected by Co-Promotion. The Parties shall continue to
share Profits and Losses in accordance with Article 4 with respect to each
Co-Funded Product, regardless of whether Momenta exercises or does not exercise
its Co-Promotion Option with respect to the Products.
(d)    CSL to book all sales. CSL will book (directly itself or indirectly
through any of its Affiliates and Sublicensees) all sales revenue of the
Products in the Territory.
(e)    Consequences for Co-Promotion of decision by Momenta not to exercise its
Co-Funding Option or of Co-Funding Opt-Out. Momenta’s rights under this Section
5.10 will cease as of:
(i)    the deadline for Momenta’s exercise of its 30% Co-Funding Option, if
Momenta fails to exercise its Co-Funding Option; or
(ii)    the Opt-Out Effective Date for each Product in respect of which Momenta
has exercised, or still maintains, a Co-Funding Option and subsequently
exercises its right to opt out of such Co-Funding Option,
and any Co-Promotion Agreement shall automatically terminate in accordance with
its terms.


27
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


5.11    Exclusive Collaboration. For as long as there is [***], each Party shall
collaborate exclusively with respect to any [***] with the other Party regarding
Research or Development and shall not, and shall ensure that its respective
Affiliates and Sublicensees shall not, independently undertake, or collaborate
with or license any Third Party or any [***] who has Intellectual Property and
activities [***] the [***] the [***] of [***] to [***] and/or Development of any
[***] without the other Party`s prior written consent (which may be granted or
withheld in such other Party’s absolute discretion). During the Term each Party
shall collaborate exclusively with respect to any [***] with the other Party
regarding Manufacture or Commercialization and shall not, and shall ensure that
its respective Affiliates and Sublicensees shall not independently undertake, or
collaborate with or license any Third Party or any [***] who has Intellectual
Property and activities [***] the [***] the [***] of [***] to [***] or [***] of
any [***] without the other Party’s prior written consent (which may be granted
or withheld in such other Party’s absolute discretion). Exceptions from these
obligations apply as follows:


(a)    To perform such [***] as may be required to [***] and [***] a [***] for
[***] as a [***] Product under this Agreement as provided in Section 5.1
(Research Collaboration);
(b)    To conduct [***] or [***] with respect to an Acquired Product in
compliance with Section 2.8; and
(c)    As provided in Section 5.12 ([***]) and Section 5.14 ([***] on the [***]
in Certain Circumstances).
The provisions of this Section 5.11 shall not apply to any activity by an [***]
of a Party following a [***] or any Affiliate of such [***] (other than an
Affiliate of such Party prior to the [***]) to the extent that such activity is
engaged in without using or incorporating any Collaboration Technology
Controlled by such Party or otherwise licensed to such Party under this
Agreement, where [***] or [***] the [***] or [***] of [***] or [***] of [***] of
[***].
5.12    [***]. In respect of any Product [***] is [***] or [***], or any [***]
to [***], CSL will reasonably consider and discuss [***] of [***] and/or [***]
such Product or [***] Product. Momenta may initiate discussions regarding such
[***] at any time by written notice to CSL. Following such discussion, CSL will
notify Momenta [***] to [***] and [***], such [***] to [***], and [***] of its
[***]. In no circumstances shall it be [***] to [***] to any [***] and/or [***]
of a Product or [***] Product in [***] which is included in [***] or [***]. For
the avoidance of doubt, the provisions of this Section do not [***].
5.13    Development or Commercialization other than for Human Use. Neither Party
will be required to Co-Fund or invest any amounts in respect of activities
(including Activities) aimed at exploitation, Development or Commercialization
of Products or [***] other than for human use unless it has provided prior
written consent to such activities. Should [***] to initiate Development or
Commercialization of a [***] in a field other than for human use, [***] and
[***] and [***] of a [***]. The Parties shall [***] and [***] to [***] on such
terms within [***] of [***] the [***]. If after [***], the Parties are [***],
then the Parties shall resolve the dispute first through [***], and if the [***]
are unable to resolve the dispute, the Parties will try, in [***], to resolve
the dispute by [***] pursuant to the [***] of the [***]). The [***] or [***] the
[***]. The place of [***] will be [***]. If the dispute cannot be resolved by
[***] within [***], such dispute will be resolved by [***].
5.14    Further Research on the First Product by Momenta in Certain
Circumstances. Where the [***] is [***], and CSL has not [***] after the [***]
the [***], of [***] either to [***] the [***] Clinical Trial or of [***] to
[***] to [***] the [***] (which the Parties agree could [***] prior to [***] or
[***]), Momenta may [***] with respect to the [***] with a view to [***] and
[***] the [***]. Following such [***], Momenta may present the [***] to CSL
[***] and if, following [***] of [***], CSL [***] of the [***], Momenta’s [***]
the [***] into the [***] shall be considered [***] under this Agreement.




28
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


ARTICLE 6.
GOVERNANCE
6.1    In General. The Parties will establish a JSC. The structure, scope of
responsibility and authority of the JSC shall be as set forth in this Article 6
and are subject to the terms of this Agreement.
6.2    Structure. The JSC shall initially consist of four (4) representatives
from each of CSL and Momenta, including each Party’s Alliance Manager. The JSC
shall appoint a chairperson from among its members, who shall be a
representative from CSL. The chairperson shall be responsible for notifying the
Parties’ representatives of JSC meetings and for leading the meetings. The
initial JSC representatives for each Party shall be set forth in writing within
[***] after the Effective Date. Each Party may replace its representatives by
providing written notice to the other Party. Employees and other representatives
of each Party who are not members of the JSC may attend meetings of the JSC and
any Sub-Committees as requested by that Party’s members of the JSC.
6.3    Time and Location of Meetings. The JSC (and all Sub-Committees thereof)
shall meet at such times and in such manner (either in person or remotely) as
the JSC shall determine; provided, however, that the initial meeting of the JSC
shall be held no later than [***] after the Effective Date. Thereafter, the JSC
shall meet at least once per [***] and in any event within [***] of receiving
[***] which requires [***] the [***] and either a [***] the [***] or [***], the
timing of which [***] on the JSC meeting. [***] of [***] meetings of the JSC,
determined on an annual basis, shall be held in the [***] or [***].
6.4    Minutes. The JSC and all Sub-Committees thereof shall designate for each
meeting one (1) person who shall be responsible for drafting and issuing minutes
of the meeting reflecting all material items discussed and any agreements of the
JSC, which minutes shall be distributed to all JSC members for review and
approval. Such minutes shall provide a description in reasonable detail of the
discussions held at the meeting and a list of any actions, or determinations
arising out of the meeting. Minutes of each JSC meeting shall be distributed to
all JSC members [***] of such meeting and shall be finalized and approved [***]
after each such meeting. Approval of minutes may be indicated by email and by
signature by one (1) JSC member from each Party; provided that if a Party’s JSC
members have not notified the JSC of such members’ disapproval of such minutes
prior to [***] after the meeting, such minutes shall be deemed approved by, and
binding on, such Party’s JSC members. Final minutes of each meeting shall be
distributed to the members of the JSC by the chairperson.
6.5    Sub-Committees. The JSC may agree upon the formation of certain
Sub-Committees to assist it to discharge its functions under this Agreement.
Sub-Committees shall not have decision-making authority and may only provide
advice, guidance and recommendations to the JSC, or provide oversight of
particular activities undertaken by the Parties pursuant to the Agreement and
report back to the JSC to enable it to perform its [***] and [***] functions.
6.6    Scope of Authority; Responsibilities.
(a)    The JSC shall perform the functions and assume the responsibilities and
have such authority only as set forth in this Agreement. The JSC shall perform
[***] and [***], including reviewing and providing input on the [***] and [***]
and [***] the [***] performed under the Product Work Plans and the Research Plan
and facilitating the sharing of information and reporting of [***] between the
Parties.
(b)    For the avoidance of doubt, the JSC shall have no authority to: (i) amend
any of the terms of this Agreement, including by means of JSC minutes, Product
Work Plans, Research Plans or otherwise; (ii) waive any rights that either Party
may otherwise have pursuant to this Agreement or otherwise; (iii) allocate the
ownership of any Patent Rights or rights to any Know-How or the Parties’ rights
to apply for Patent(s); or (iv) interpret this Agreement, or determine whether
or not a Party has met its diligence or other obligations under the Agreement or
whether or not a breach of this Agreement has occurred. Notwithstanding the
foregoing, the JSC may make recommendations to the Parties for amendment of this
Agreement.


29
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


6.7    Review and approval by JSC; CSL’s Final Decision-Making Authority. If a
provision of this Agreement requires the approval of the JSC, such approval must
be unanimous, with representatives of CSL having one (1) collective vote and
representatives of Momenta having one (1) collective vote; provided that if the
JSC fails to reach such approval, the Parties shall refer the dispute to their
respective senior management representatives in accordance with Section
13.11(a). If the matter remains unresolved [***] referral to such senior
management representatives, the matter may be resolved [***].
6.8    Concerns regarding costs of Activities in respect of Products which
Momenta is Co-Funding. If Momenta is Co-Funding a Product (a “Co-Funded
Product”) and the actual Program Expenses of Development and/or
Commercialization of such Co-Funded Product exceed the budgeted amounts for such
Co-Funded Product by more than [***] over [***] and the [***] for [***] for the
[***] also [***] the [***] in the [***] by more than [***], and such [***] does
[***] to [***] to [***] in [***] or [***] by [***], in each case in relation to
the relevant Co-Funded Product then the following process shall apply:
(a)    At least thirty (30) days prior to the next scheduled meeting of the JSC,
Momenta may notify CSL in writing [***] in [***] detail [***] of [***] in [***]
to the [***] with [***] to [***]. The matter will then be discussed at the next
meeting of the JSC, at which meeting CSL [***] a [***] of [***] in [***] to
[***], including any [***] its [***] and [***].
(b)    If Momenta is [***] that CSL’s [***] its [***], Momenta may, [***] the
[***] each [***] for resolution under [***].
(c)    If Momenta’s [***] after [***] to [***], Momenta may [***] the [***] for
[***] as [***] in [***], and then [***] in [***] for [***] in [***] with [***]
to determine whether [***] and, if so, [***] the [***] by [***] in [***] of the
[***] a [***] in [***] to [***] the [***]. The [***] shall have at least [***]
has [***] the [***] or [***] of a [***] or [***]. In determining whether [***]
were [***] of [***], the [***] shall have regard to the Activities set out in
the current and previous Product Work Plans for such Co-Funded Product, any
changes in the scope of such Activities [***] were [***] or [***] by [***] for
the [***] or [***] of the relevant Product, the [***] for such [***], any [***]
to the [***] of [***] which [***] the [***] of [***] be [***] to the [***] of
[***] that [***] to [***] on [***] the [***]. If, following [***], it is
determined that [***] are [***] and the [***] by [***] were [***] of [***] by
[***] shall be [***] for [***] by the [***] to be [***] of [***] and [***] to
[***] of [***] by [***] after such [***].
6.9    Costs and Expenses of JSC. Each Party shall be responsible for all travel
costs, labor costs and out-of-pocket expenses incurred by its respective
representatives in connection with attending the meetings and otherwise being
part of the JSC and of any Sub-Committee.
6.10    Term of the JSC and Sub-Committees. The JSC shall, unless otherwise
mutually agreed by the Parties, continue through the Term.
6.11    Alliance Managers.
(a)    Appointment. Each of the Parties shall appoint an Alliance Manager. Each
Party may change its designated Alliance Manager from time to time upon written
notice to the other Party.
(b)    Responsibilities. The Alliance Managers shall be appointed members of the
JSC and each Sub-Committee and shall attend all JSC and Sub-Committee meetings
and support the chairpersons of JSC and Sub-Committees in the discharge of their
responsibilities. In addition to the Alliance Managers’ duties as members of the
JSC, each Alliance Manager: (i) will be the point of first referral in all
matters of conflict resolution; (ii) will identify and bring disputes to the
attention of the JSC in a timely manner; and (iii) will take responsibility for
ensuring that governance activities, such as the conduct of required JSC and
Sub-Committee meetings and production of meeting minutes, occur as set forth in
this Agreement, and that relevant action items resulting from such meetings are
appropriately carried out or otherwise addressed.


30
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


ARTICLE 7.
INTELLECTUAL PROPERTY
7.1    Ownership. The following ownership arrangements will apply unless the
Parties [***] in and agree to varying them in respect of any particular
Intellectual Property.
(a)    Ownership of Intellectual Property. Determinations as to which Party owns
any Patent Right or Know-How developed pursuant to this Agreement will be made
in accordance with the standards of inventorship under [***].  Subject to the
license grants under Article 2, as between the Parties (i) CSL or its Affiliates
will own all Intellectual Property invented solely by or on behalf of CSL, and
(ii) Momenta will own all Intellectual Property invented solely by or on behalf
of Momenta.  Each Party or its designated Affiliate, will own an undivided
one-half interest in and to the Joint Intellectual Property.  In the event
inventorship and ownership of any Intellectual Property cannot be resolved by
the Parties with advice of their respective intellectual property counsel, such
dispute will be resolved through [***] to [***] at [***] in [***] and [***] and
[***] and [***] or [***].  Each Party shall make such assignments as are
required to effect the ownership allocations set forth in this Section 7.1(a). 
Subject to the licenses granted to the other Party under this Agreement and the
other terms of this Agreement, each Party has a right to exploit its interest in
the Joint Intellectual Property without the consent of and without accounting to
the other Party; provided that, neither Party may assign its right, title, or
interest in the Joint Intellectual Property to any Person, except (a) in
connection with a permitted transaction under Section 13.3, or (b) to an
Affiliate; and further provided that, neither Party may [***] or [***] in [***]
that [***] and [***] to a [***] or [***] in [***] with [***]. For avoidance of
doubt, assertion of Momenta Patent Rights that are infringed by a third party
with respect to a product that is not a [***] Product or a Product [***] is
outside the scope of this Agreement.
(b)    Employee Assignment. Each Party shall procure from each of its employees
and permitted assignees and subcontractors who are conducting work under this
Agreement, rights to any and all Intellectual Property such that it is properly
secured as CSL Intellectual Property, Momenta Intellectual Property, and Joint
Intellectual Property, as applicable, such that each Party shall receive from
the other Party, without payments beyond those contemplated by this Agreement,
the rights granted to such Party to use such CSL Intellectual Property (in the
case of CSL), Momenta Intellectual Property (in the case of Momenta), Joint
Intellectual Property, as applicable, pursuant to this Agreement.  In the event
such rights have not been secured or any original holder challenges such
procurement, the Party responsible for procuring such rights shall bear the
entire costs or damages arising from the failure of or challenge to such
procurement.
7.2    Prosecution and Maintenance of Patent Rights.
(a)    Patent Prosecution and Maintenance.
(i)    Momenta will have the first right, but not the obligation, to prepare,
file, prosecute and maintain the Momenta Patent Rights at Momenta’s cost.  Where
Momenta Patent Rights Cover or, if issued would Cover, a Product or a [***]
Product, Momenta will provide CSL with (i) [***] of, and a [***] to [***] the
[***] any [***] or other [***] from which [***] the [***] can [***] and [***]
and [***] with [***] the [***] to any [***] and will [***] in [***] and [***]
such [***] and (ii) subject to Section 7.9, [***] or [***] or [***] which [***]
to the [***] and [***] the Momenta Patent Rights, which correspondence or other
communications or actions that are to be made during the course of an action
before a national patent office in the Territory (i.e., the United States
Patent & Trademark Office) or national court in the Territory [***] the [***] of
[***].
(ii)    CSL will have the first right, but not the obligation, to prepare, file,
prosecute and maintain the CSL Patent Rights in the Territory at CSL’s cost. In
respect of CSL Patents which arise out of the Research Plan or Product Work
Plan, and only during the period in which Momenta retains a Co-Funding Option or
is Co-Funding, CSL will provide Momenta with (i) [***] of, and a [***] to [***]
the [***] any [***] or other [***] from which [***] the [***] can [***] and
[***] and [***] with [***] the [***] to any [***] and will [***] in [***] and
[***] such [***]; and (ii) subject to Section 7.9, [***] or [***] or [***] which
[***] to the [***] and [***] the CSL Patent Rights, which correspondence or
other communications or actions that are to be made during the course of an
action


31
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


before a national patent office in the Territory (i.e., the United States
Patent & Trademark Office) or national court in the Territory [***] the [***] of
[***].
(iii)    On a case by case basis, the Parties will discuss, for a period not to
[***], and agree which of them is best placed to prepare, file, prosecute and
maintain the Joint Patent Rights in the Territory. Absent agreement, the Party
which contributed the Product or [***] Product in the context of which the
invention claimed in the Joint Patent Rights was invented or, if that [***] the
[***] which [***] the [***] or [***] the [***] will [***] the [***] the [***] to
manage such Patent Rights. The Party responsible for the prosecution of Joint
Patent Rights shall bear the external costs of such Joint Patent Rights, and
each Party shall be responsible for its own internal costs. The responsible
Party shall provide the other Party with (i) [***] of, and a [***] to [***] the
[***] any [***] or other [***] from which [***] the [***] can [***] and [***]
and [***] with [***] the [***] to any [***], and will [***] in [***] and [***]
such [***]; and (ii) subject to Section 7.9, [***] or [***] or [***] which [***]
to the [***] and [***] the Joint Patent Rights, which correspondence or other
communications or actions that are to be made during the course of an action
before a national patent office in the Territory (i.e., the United States
Patent & Trademark Office) or national court in the Territory [***] the [***] of
[***].
(iv)    A Party providing comments in accordance with this Section 7.2(a) will
provide such comments, if any, expeditiously and in any event in reasonably
sufficient time to meet any filing deadline communicated to it by the other
Party.  The Party receiving any such patent application and correspondence will
maintain such information in confidence, except for patent applications that
have been published and official correspondence that is publicly available.
(b)    Second Rights. If a Party decides not to file, prosecute or maintain a
Patent Right pursuant to this Section 7.2(a), to the extent such Patent Right
Covers the Development, Manufacture or Commercialization of a Product or a [***]
Product, such Party will give the other Party reasonable notice to that effect
sufficiently in advance of any deadline for any filing with respect to such
Patent Right to permit the other Party to carry out such activity.  After such
notice, such other Party may, subject to the terms of any applicable license,
file, prosecute and maintain the Patent Right, and perform such acts as may be
reasonably necessary for such other Party to file, prosecute or maintain such
Patent Right at its own cost. If a Party does elect to file, prosecute and
maintain a Patent Right pursuant to this Section 7.2(b), then the non-electing
Party shall provide such cooperation to the electing Party, including the
execution and filing of appropriate instruments, as may reasonably be requested
to facilitate the transition of such patent activities.
(c)    Patent Term Extensions.
(i)    Regardless of which Party is filing, prosecuting and maintaining any
Patent Right pursuant to this Article 7, the Parties shall discuss all
opportunities for patent term extensions with respect to the Momenta Patent
Rights, the CSL Patent Rights and the Joint Patent Rights in the Territory, and
seek to reach agreement on which Patent Rights to seek to extend.
(ii)    Unless otherwise agreed under clause (i) above, in any country where
only a single patent can be extended for a given Product, [***] the [***] to
[***] to [***] that [***] for [***] in [***] or [***] that [***] for [***] in
[***] for [***] for [***] and shall cooperate with [***] to allow [***] to [***]
for [***] at [***].
(iii)    The Parties will cooperate with each other including without limitation
to provide necessary information and assistance as the other Party may
reasonably request in obtaining patent term extension (including any
supplemental protection certificates or the like) or any similar rights in any
country in the Territory.
(iv)    Except as provided in Section 7.2(c)(ii) above, CSL shall be responsible
for the cost of seeking any extensions.
(d)    CREATE Act. Notwithstanding anything to the contrary in this Article 7,
the Parties have agreed to elect under the Cooperative Research and Technology
Enhancement Act of 2004, (Public Law 108-453, 118 Stat. 3596 (2004)), as
codified in 35 U.S.C. § 103(c)(2)-(c)(3) or 35 U.S.C. § 102(c), as applicable,


32
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


with respect to their rights under this Article 7.  The Parties acknowledge and
agree that this Agreement is a “joint research agreement” as defined in 35
U.S.C. § 100(h).
7.3    Trademarks and Domain Names.
(a)    Each Party and its Affiliates shall retain all right, title and interest
in and to its and their respective corporate names and logos.
(b)    All Products are to be Commercialized in the Territory under the Product
Trademark and the Product Domain Names. CSL will own all Product Trademarks and
Product Domain Names, and is responsible for the filing, prosecution,
registration and maintenance of such Product Trademarks and the registration and
maintenance of such Product Domain Names. The expenses of the selection, filing,
prosecution and maintenance of the Product Trademarks and obtaining and
maintaining the Product Domain Name shall be borne by CSL.
(c)     In the event either Party becomes aware of any actual or threatened
infringement of any Product Trademark or Product Domain Name by a Third Party,
such Party shall promptly notify the other Party and the Parties shall consult
with each other and jointly determine the best way to prevent such infringement,
including, without limitation, by the institution of legal proceedings against
such Third Party. CSL shall have the first right to initiate, to control and to
resolve (including by way of settlement) any such legal proceedings.
7.4    Enforcement and Defense of Enforcement Intellectual Property.
(a)    Notice of Infringement by a Third Party.  Each Party shall provide to the
other Party prompt written notice of any Infringement of the subset of Patent
Rights and Know-How Controlled by a Party (x) to the extent such Patent Rights
or Know How are exclusively owned by, are Joint Intellectual Property or
exclusive license rights are held by, a Party or the Parties with respect to the
relevant Product or for the class of [***], other than under a license under
this Agreement; and (y) to the extent such claims are directed to inventions
Covering the manufacture, sale, import or use of a Product or a [***] Product
(the “Enforcement Intellectual Property Rights”), in all cases prior to
initiating any legal proceedings with respect to such Infringement.
(b)    Initial Right to Enforce. Subject to Section 7.4(d) and the provisions of
any Third Party License, and solely with respect to the Enforcement Intellectual
Property Rights, (i) [***] the [***] to [***] a [***] or take other appropriate
action that it believes is reasonably required to protect (i.e., prevent or
abate actual or threatened infringement or misappropriation of) or otherwise
enforce (x) CSL Intellectual Property and Joint Intellectual Property in the
Territory and (y) any [***] to [***] where the alleged Infringement involves
manufacture or sale, or threatened manufacture or sale, of a product that is, or
will, compete with a Product under this Agreement and (ii) [***] the [***] to
[***] a [***] or take other appropriate action that it believes is reasonably
required to protect (i.e., prevent or abate actual or threatened infringement or
misappropriation of) or otherwise enforce [***] in the Territory except as set
out in (i). The other Party shall have the right to participate in such suit or
action as provided for in Section 7.4(d).
(c)    Step-In Right. Subject to the provisions of any Third Party License, and
solely with respect to the Enforcement Intellectual Property Rights, if the
Party with the first right to enforce (the “Initial Enforcement Rights Party”)
Momenta Intellectual Property, CSL Intellectual Property or Joint Intellectual
Property fails to initiate a suit or take other appropriate action that it has
the initial right to initiate or take pursuant to Section 7.4(b) with respect to
an Infringement within ninety (90) days after becoming aware of the basis for
such suit or action, then the other Party (the “Secondary Enforcement Rights
Party”) may, in its discretion, provide the Initial Enforcement Rights Party
with written notice of such Secondary Enforcement Rights Party’s intent to
initiate a suit and control or take other appropriate action with respect to
such Infringement in the Territory. If the Secondary Enforcement Rights Party
provides such notice and the Initial Enforcement Rights Party fails to initiate
a suit or take such other


33
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


appropriate action within thirty (30) days after receipt of such notice from the
Secondary Enforcement Rights Party, then the Secondary Enforcement Rights Party
shall have the right to initiate a suit and to control or take other appropriate
action that it believes is reasonably required to protect Momenta Intellectual
Property, CSL Intellectual Property or Joint Intellectual Property, as
applicable, from such Infringement in the Territory.
(d)    Participation; Conduct of Certain Actions; Costs. The Party initiating
suit shall have the sole and exclusive right to select counsel for any suit
initiated by it pursuant to Section 7.4(b) or Section 7.4(c) and to control such
suit or other action; provided that:
(i)    The other Party shall have the right to participate, and upon request,
review pleadings and discuss strategy with the Party initiating suit, including
discussions with [***] counsel. The other Party shall have the right to be
represented in any such suit that is based on an Infringement by its own counsel
at its own expense;
(ii)    The initiating Party shall be solely responsible for the costs
associated with the posting of security for any injunctions, without the prior
written consent of the other Party, which absent such consent shall not
constitute Commercial Expenses under this Agreement and shall be reimbursed from
any recoveries under Section 7.4(e); and
(iii)    The initiating Party shall not resolve or settle any action taken
pursuant to this Section 7.4 where such settlement would affect the other
Party’s entitlement to receive payments under this Agreement or the validity of
the other Party’s Intellectual Property Rights without the prior written consent
of the other Party which shall not be unreasonably withheld or delayed.
(iv)    If required under applicable law in order for the initiating Party to
initiate and/or maintain such suit, the other Party shall join as a party to the
suit. Such other Party shall offer reasonable assistance to the initiating Party
in connection therewith at no charge to the initiating Party except for
reimbursement of reasonable out-of-pocket expenses incurred in rendering such
assistance. The initiating Party shall assume and pay all of its own
out-of-pocket costs incurred in connection with any litigation or proceedings
initiated by it pursuant to Section 7.4(b) or Section 7.4(c), including without
limitation the fees and expenses of the counsel selected by it.
(e)    Costs Reimbursement and Recoveries. The out-of-pocket costs paid by a
Party in connection any litigation or proceedings initiated under this Section
7.4 shall be reimbursed to such Party by the proceeds of any awards, judgments
or settlements obtained in connection with an Infringement in the Territory, and
the remainder of such proceeds shall be treated as Net Sales for the purpose of
determining royalties or Profit share under this Agreement.
7.5    Third Party Claims and Suits.
In the event that a Party becomes aware of any claim that the research of any
[***] Product or the Development, Manufacture or Commercialization of any
Product infringes or misappropriates the Intellectual Property rights of any
Third Party, such Party shall promptly notify the other Party. In any such
instance the [***] of [***] or [***] the [***] the [***] the [***] to [***] and
to [***] of [***]. Expenses of such litigation shall be deemed to be [***] the
[***] and [***] the [***]. If the [***] of [***], the [***] shall have the right
to [***], to be [***] by its [***], at its [***], or where feasible [***] with
the [***]. Each Party shall provide to the other Party copies of any notices it
receives from Third Parties regarding any such alleged infringement or
misappropriation or the agreed upon course of action. Such notices shall be
provided promptly, but in no event after more than [***] following receipt
thereof.
7.6    Third Party Licenses.
(a)      Where a Party, its Affiliates or its Sublicensees identifies the need
or is otherwise offered a license, covenant not to sue or similar rights to
Third Party Intellectual Property that are (i) [***] to


34
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


[***] or [***] of such Third Party Intellectual Property based on the Research
of a Research Product or the Development, Manufacture or Commercialization of a
Product or (ii) [***] the Research of a [***] Product or the Development,
Manufacture or Commercialization of a Product, [***] to [***] or [***] with
[***] to [***] or [***], such Party shall promptly notify the other Party. The
Parties shall thereafter [***], regarding whether such Third Party Intellectual
Property is [***] the Research of a [***] Product or the Development,
Manufacturing and Commercialization of a Product. Subject to the provisions in
this Section 7.6, CSL [***] to [***] in [***] of such Third Party Intellectual
Property or any other Third Party Intellectual Property which it [***] to [***]
the Development and/or Commercialization of Products. The Parties agree to
allocate the risk and opportunity associated with such future licenses entered
into with Third Parties (“Third Party Licenses”) as provided for herein.
(b)    [***]: In the event such Third Party License is [***] (but not [***] or
[***]) any Intellectual Property [***] Momenta to CSL under this Agreement (a
“[***]”), CSL, its Affiliates or Sublicensees [***] the [***] to [***] the [***]
of [***]. In such event, then:
(i)    When Momenta is Co-Funding the Product, (1) the royalties payable on
sales of such Product in any country under such [***] and (2) any licensee fees
and milestone payments [***] to or [***] and [***] to the [***] in the
calculation of Research Expenses, Costs of Goods Sold and/or Manufacturing
Expenses, as provided for in the definition of such expenses;
(ii)    When Momenta is not Co-Funding the Product (1) the royalties payable on
sales of such Product in any country under such [***] and (2) any licensee fees
and milestone payments solely attributable to or [***] to [***], and [***] to
the [***] to [***] to the [***] to [***] up to [***] of the amount of such
license fees, milestones or royalties paid to such Third Party under any such
[***] License; provided that such reduction [***] in any given [***] in the
Royalty Term;
(c)    [***]: In the event CSL, any of its Affiliates or Sublicensees enters
into a [***] that CSL determines is [***] for the Development and
Commercialization of a Product (“[***]”), then the Parties agree that the
following provisions will apply unless the Parties specifically agree, in
writing, to the contrary:
(i)    When Momenta is Co-Funding the Product, (1) the royalties payable on
sales of such Product in any country under such [***] and (2) any licensee fees
and milestone payments [***] to or [***] to [***], and [***] to the [***] shall
be included in the calculation of [***], as provided for in the [***] of [***];
(ii)    When Momenta is not Co-Funding the Product (1) the royalties payable on
sales of such Product under such Approved Third Party License and (2) any
licensee fees and milestone payments [***] to or [***] to [***] and [***] to the
[***] shall be [***] to Momenta for such Product under Section 3.1(e) [***] to
the [***] to [***] to the [***] the [***] or [***] to such Third Party under any
such [***]; provided that [***] shall [***] the [***] in any Calendar Quarter by
more than [***] (e.g., no more than a reduction from [***] of the
then-applicable royalty rate.
For this purpose of this Section, “[***]” shall mean the percentage calculated
by dividing (X) the [***] in a Calendar Quarter before any deduction in respect
of such Approved Third Party License by (Y) which shall be calculated by [***]
(1) [***] to [***] in a Calendar Quarter before any [***] in [***] of [***] (2)
[***] in [***] of [***].
(d)    Other Third Party Licenses: Subject always to the obligations of Section
7.6(a), each Party is free to enter into any Third Party Licenses that do not
impose obligations on the other Party, and the Parties may elect to discuss and
seek to agree to alternative allocation of Third Party License arrangements in
lieu of the provisions provided for in subsections (b) and (c) of this Section
7.6.


35
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


7.7    Patent Marking.  Each Party agrees to mark or virtually mark and have its
Affiliates and all Sublicensees mark or virtually mark all Products (or their
containers or labels) sold pursuant to this Agreement in accordance with the
applicable statutes or regulations in the country or countries of manufacture
and sale thereof.
7.8    Biosimilar or Interchangeable Biological Product Patent Exchange.  If the
Party that is the reference product sponsor of a Product within the meaning of §
351(l)(1)(A) of the PHS Act receives notice of a Biosimilar Application filed by
a § 351(k) applicant that references such Product and related manufacturing
information in accordance with § 351(l)(2)(A) of the PHS Act or receives a
notice of commercial marketing in accordance with § 351(l)(8)(A) of the PHS Act,
then such Party will provide notice to the other Party, and the Parties will
discuss and cooperate with each other in determining such Party’s course of
action with regard to (a) engaging in the information exchange provisions of the
BPCIA, including providing a list of patents that relate to the relevant
Product, (b) engaging in the patent resolution provisions of the BPCIA, and
(c) determining which patents will be the subject of immediate patent
infringement action under § 351(l)(6) of the BPCIA. In the event that the
Parties do not agree with respect to the exercise of any such rights, [***] with
[***] the [***] with [***] with [***] and [***]. If any patent litigation
commences with respect to a Biosimilar Application filed by a § 351(k) applicant
that references such Product, then the provisions of Section 7.4 will thereafter
apply as if such § 351(k) applicant were an infringer or suspected infringer.
7.9    Privileged Communications.  In furtherance of this Agreement, it is
expected that Momenta and CSL will, from time to time, disclose to one another
privileged communications with counsel, including opinions, memoranda, letters
and other written, electronic and verbal communications.  Such disclosures are
made with the understanding that they will remain confidential, they will not be
deemed to waive any applicable attorney-client privilege and that they are made
in connection with the shared community of legal interests existing between CSL
and Momenta, including the community of legal interests in avoiding infringement
of any valid, enforceable patents of Third Parties and maintaining the validity
of CSL Patent Rights, Momenta Patent Rights and Joint Patent Rights.

ARTICLE 8.
CONFIDENTIAL INFORMATION
8.1    Confidentiality. Except as contemplated by this Agreement, each Party
shall hold in confidence and shall not publish or otherwise disclose and shall
not use for any purpose (except for the purposes of carrying out its obligations
or exercising its rights under this Agreement): (a) any Confidential Information
of the other Party disclosed to it pursuant to the terms of this Agreement, (b)
the terms of this Agreement (subject to Section 8.4) until [***] after the
expiration or termination of this Agreement. The members of the JSC and any
Sub-Committees shall use pricing and other competitive commercial information
provided by the other Party solely for purposes contemplated by this Agreement
and shall not share such information more broadly within their organizations.
All Confidential Information of a Party, including all copies and derivations
thereof, is and shall remain the sole and exclusive property of the disclosing
Party and subject to the restrictions provided for herein. Subject to Sections
8.2, 8.3, 8.4 and 8.5, neither Party shall disclose any Confidential Information
of the other Party other than to those of its directors, officers, Affiliates,
employees, actual or potential licensors, independent contractors, actual or
potential licensees or Sublicensees (if permitted), actual or potential
investors, lenders, assignees, agents, and external advisors directly involved
in or concerned with the carrying out of this Agreement, on a strictly applied
“need to know” basis; provided, however, that such persons and entities are
subject to confidentiality and non-use obligations at least as stringent as the
confidentiality and non-use obligations provided for in this Article 8.
8.2    Public Disclosure. The Parties have attached hereto as Exhibit 8.2, a
mutually acceptable press release announcing this Agreement (the “Initial Press
Release”). The JSC shall review, from time to time, proposed disclosures of the
Parties relating specifically to this Agreement (or related activities, results
or events) and consent for such disclosures shall not be unreasonably withheld,
delayed or conditioned. Except: (a) as determined by a Party to be reasonably
necessary to comply with Applicable Law (including applicable securities laws
and the rules and regulations of exchanges upon which a Party’s securities are
traded); (b) with respect to JSC approved disclosures; and (c) with respect to
the Initial Press Release as agreed upon between the Parties, neither Party
shall issue a press release or make any other public disclosure of the terms of
this Agreement or the progress of Research, Development or Commercialization of
any Product, [***] Product or [***] without the prior approval of such press
release or


36
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


public disclosure by the other Party. Each Party shall submit any such press
release or public disclosure to the other Party, and the receiving Party shall
have [***] from receipt to review and approve any such press release or public
disclosure, which approval shall not be unreasonably withheld, delayed or
conditioned, and provided that should the requesting Party request earlier
review, the receiving Party shall use reasonable efforts to respond within a
shorter timeframe. If the receiving Party does not respond to the other Party
within such [***] period, the press release or public disclosure shall be deemed
approved. Notwithstanding the preceding requirements related to a press release
or other public disclosure, if a public disclosure is required by Applicable
Law, including without limitation in a filing with the Securities and Exchange
Commission or any securities exchange on which such Party’s securities are
traded, the disclosing Party shall provide copies of the disclosure reasonably
in advance of such filing or other disclosure for the non-disclosing Party’s
prior review and comment. The first approval of the contents of a press release
or public disclosure shall constitute permission to use such contents
subsequently without submission of the press release or public disclosure to the
other Party for approval.
8.3    Legally Required Disclosures. If the receiving Party or any of its
representatives is required by law, rule or regulation or by order of a court of
law, administrative agency, or other governmental body or any securities
exchange on which such Party’s securities are traded, to disclose any of the
Confidential Information, the receiving Party will (a) promptly, and if
practicable, provide the disclosing Party with reasonable advance written notice
to enable the disclosing Party the opportunity to seek, where appropriate, a
protective order or to otherwise prevent or limit such legally required
disclosure, (b) use reasonable efforts to cooperate with the disclosing Party to
obtain such protection, and (c) disclose only the legally required portion of
the Confidential Information. Any such legally required disclosure will not
relieve the receiving Party from its obligations under this Agreement to
otherwise limit the disclosure and use of such information as Confidential
Information.
8.4    Confidential Terms. Except as expressly provided herein, each Party
agrees not to disclose any terms of this Agreement to any Third Party without
the consent of the other Party; provided, however, that disclosures may be made
on a strict need to know basis to actual or prospective investors, acquirers,
financing sources or licensees, or to a Party’s accountants, attorneys and other
professional advisors; provided, further, that such persons and entities are
subject to confidentiality and non-use obligations at least as stringent as the
confidentiality and non-use obligations provided for in this Article 8.
8.5    Prior Agreements. All Confidential Information (as that term is defined
in the Prior Confidentiality Agreement and the Prior Material Transfer
Agreement) disclosed pursuant to the Prior Confidentiality Agreement or the
Prior Material Transfer Agreement, respectively, shall be considered
Confidential Information under this Agreement, subject to the exceptions in
Section 1.36.
8.6    Return of Confidential Information. Each Party shall return or destroy,
at the other Party’s instruction, all Confidential Information of the other
Party in its possession upon termination or expiration of this Agreement, The
receiving Party shall provide a written confirmation of such destruction within
thirty (30) days after such destruction; provided that the foregoing shall not
apply to any Confidential Information that is legally required to be retained
(including by any Regulatory Authority) or necessary to allow such Party to
perform its obligations or exercise any of its rights that expressly survive the
termination or expiration of this Agreement.

ARTICLE 9.
INDEMNIFICATION AND LIMITATION OF LIABILITY
9.1    CSL Indemnification. CSL agrees to defend Momenta and its Affiliates, and
their respective agents, directors, officers and employees (the “Momenta
Indemnitees”), at CSL’s cost and expense, and will indemnify and hold harmless
the Momenta Indemnitees from and against any and all [***] a [***] or [***] or
[***] that [***] (collectively, “Momenta Losses”) arising out of any act or
omission of CSL, its Affiliates, Sublicensees, contractors or agents in
connection with the development, use, manufacture, distribution or sale of a
Product, including, but not limited to, any actual or alleged injury, damage,
death or other consequence occurring to any Person claimed to result, directly
or indirectly, from the possession, use or consumption of, or treatment with, a
Product, whether claimed by reason of breach of warranty, negligence, product
defect or otherwise, and regardless of the form in which any such claim is made;
provided that the foregoing indemnity shall not apply to the extent


37
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


that any such Momenta Losses are attributable to: (a) Momenta’s breach of this
Agreement, including any warranty; or (b) Momenta’s or any Momenta Indemnitee’s,
Momenta subcontractor’s or Momenta Sublicensee’s failure adequately to perform
its designated Activities pursuant to any applicable Product Work Plan; or (c)
Momenta’s or any Momenta Indemnitee’s, Momenta subcontractor’s or Momenta
Sublicensee’s performance of any action or activity not designated to it under
this Agreement or any applicable Product Work Plan; or (d) the negligence, gross
negligence or willful misconduct of Momenta, the Momenta Indemnitees or of any
Momenta subcontractor or Momenta Sublicensee. If any such claim against any
Momenta Indemnitee arises, Momenta shall promptly notify CSL in writing of the
claim and CSL shall manage and control, at its sole expense, the defense of the
claim and its settlement. Notwithstanding the foregoing, no settlements shall be
finalized without obtaining Momenta’s prior written consent, which shall not be
unreasonably withheld, delayed or conditioned, except that in the case of a
settlement that does not require an admission or action on the part of Momenta,
and does not harm Momenta or its ability to comply with its obligations
hereunder, Momenta’s consent shall not be required so long as Momenta is
unconditionally released from all liability in such settlement. Momenta shall
cooperate with CSL and may, at its discretion and expense, be represented in any
such action or proceeding. CSL shall not be liable for any settlements,
litigation costs or expenses incurred by Momenta Indemnitees without CSL’s
written authorization.
9.2    Momenta Indemnification. Momenta agrees to defend CSL and its Affiliates,
and their respective agents, directors, officers and employees (the “CSL
Indemnitees”), at Momenta’s cost and expense, and will indemnify and hold
harmless the CSL Indemnitees from and against any and [***] on [***] or [***] or
[***] that [***], (collectively, “CSL Losses”) arising out of any act or
omission of Momenta, its Affiliates, Sublicensees, contractors or agents in
connection with the development, use, manufacture, distribution or sale of a
Product, including, but not limited to, any actual or alleged injury, damage,
death or other consequence occurring to any Person claimed to result, directly
or indirectly, from the possession, use or consumption of, or treatment with, a
Product, whether claimed by reason of breach of warranty, negligence, product
defect or otherwise, and regardless of the form in which any such claim is made;
provided that the foregoing indemnity shall not apply to the extent that any
such CSL Losses are attributable to: (a) CSL’s breach of this Agreement; or (b)
CSL’s, or any CSL Indemnitee’s, CSL’s subcontractor’s or CSL’s Sublicensee’s
failure adequately to perform its designated Activities pursuant to any
applicable Product Work Plan; or (c) CSL’s or any or any CSL Indemnitee’s, CSL’s
subcontractor’s or CSL’s Sublicensee’s performance of any action or activity not
designated to it under this Agreement or any applicable Product Work Plan; or
(d) the negligence, gross negligence or willful misconduct of CSL, the CSL
Indemnitees or of any CSL subcontractor or CSL Sublicensee. If any such claim
against any CSL Indemnitee arises, CSL shall promptly notify Momenta in writing
of the claim, and Momenta shall manage and control, at its sole expense, the
defense of the claim and its settlement. Notwithstanding the foregoing, no
settlements shall be finalized without obtaining CSL’s prior written consent,
which shall not be unreasonably withheld, delayed or conditioned, except that in
the case of a settlement that does not require an admission or action on the
part of CSL, and does not harm CSL or its ability to comply with its obligations
hereunder, CSL’s consent shall not be required so long as CSL is unconditionally
released from all liability in such settlement. CSL shall cooperate with Momenta
and may, at its discretion and expense, be represented in any such action or
proceeding. Momenta shall not be liable for any settlements, litigation costs or
expenses incurred by CSL Indemnitees without Momenta’s written authorization.
9.3    Joint Loss Liability. To the extent that any Third Party product
liability related losses, costs, liabilities, damages, fees or expenses remain
unallocated to an Indemnifying Party under Sections 9.1 and 9.2, after following
the procedures for such indemnification thereof and any dispute arising in
connection with such claims for indemnification, such unallocated Third Party
product liability related losses, costs, liabilities, damages, fees or expenses
[***] to [***].
9.4    Insurance.
(a)    Each Party shall maintain insurance or self-insurance (including a
captive insurance company), including product liability insurance, with respect
to its activities under this Agreement. Such insurance or self-insurance shall
be in such amounts and subject to such deductibles as are prevailing in the
industry from time to time, provided that, each Party and its Affiliates and
Sublicensees shall maintain a minimum of an aggregate of (a) [***] in general
comprehensive liability insurance, (b) [***] in product liability


38
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


insurance [***] of [***], and (c) [***] in product liability insurance no later
than [***] following [***] of [***].
(b)    Each party may self-insure all or any portion of the required insurance
as long as, together with its Affiliates, its US GAAP net worth is greater than
[***] or [***] and [***] is greater than [***]
9.5    No Consequential Damages. UNLESS RESULTING FROM A PARTY’S WILLFUL
MISCONDUCT OR FROM A PARTY’S BREACH OF ARTICLE 2 OR ARTICLE 8, NO PARTY WILL BE
LIABLE TO THE OTHER PARTY OR ITS AFFILIATES FOR SPECIAL, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER INDIRECT DAMAGES ARISING
OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, OR FOR LOSS OF
PROFITS, LOSS OF DATA OR LOSS OF USE DAMAGES ARISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT WHETHER BASED UPON WARRANTY, CONTRACT, TORT, STRICT
LIABILITY OR OTHERWISE, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN
THIS SECTION 9.5 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY UNDER THIS AGREEMENT.

ARTICLE 10.
EXPORT
10.1    General. The Parties acknowledge that the exportation from the United
States of materials, products and related technical data (and the re-export from
elsewhere of items of U.S. origin) may be subject to compliance with U.S. export
laws, including without limitation the U.S. Bureau of Export Administration’s
Export Administration Regulations, the Federal Food, Drug and Cosmetic Act and
regulations of the FDA issued thereunder, and the U.S. Department of State’s
International Traffic and Arms Regulations, which restrict export, re-export,
and release of materials, products and their related technical data, and the
direct products of such technical data. The Parties agree to comply with all
export laws and to commit no act that, directly or indirectly, would violate any
U.S. law, regulation, or treaty, or any other international treaty or agreement,
relating to the export, re-export, or release of any materials, products or
their related technical data to which the U.S. adheres or with which the U.S.
complies.
10.2    Delays. The Parties acknowledge that they are not responsible for any
delays attributable to export controls that are beyond the reasonable control of
either Party.
10.3    Assistance. The Parties agree to provide assistance to one another in
connection with each Party’s efforts to fulfill its obligations under this
Article 10.
10.4    Other. The Parties agree not to export, re-export, or release any item
that may be used in the design, development, production, stockpiling or use of
chemical or biological weapons in or by a country listed in Country Group D: 3
of Part 370 to Title 15 of the U.S. Code of Federal Regulations as it may be
updated from time to time.

ARTICLE 11.
TERM AND TERMINATION
11.1    Term. This Agreement shall be binding upon the Parties as of the
Effective Date. The term of this Agreement (the “Term”) shall commence on the
Execution Date, and, unless earlier terminated as provided in this Article 11,
shall continue in full force and effect until the later of:
(a)    the expiration of all payment obligations with respect to Products; and
(b)    if Momenta exercises a Co-Funding Option, the [***] of [***] to [***] or
[***] on [***] it [***] ceases to Co-Fund any Product; and
(c)    the date on which there are no active Product Work Plans.


39
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


11.2    Termination by CSL:
(a)    Prior to achievement of [***]. CSL may terminate the Agreement in its
[***] or [***] to the [***] at any time prior to the date on which the [***]
would become payable for the [***], by giving [***] to Momenta ([***] period
between the notice and the Termination Date, the [***]); provided that CSL shall
be obligated to pay to Momenta the [***] as set forth in [***] within [***] of
giving Momenta such termination notice regardless of whether such [***] is [***]
(b)    After Failure to Achieve [***]. If the [***] with respect to the [***] is
not met, CSL may terminate the Agreement [***] or [***] to the [***] by giving
[***] Momenta within [***] after the [***] with respect to the [***] is not
achieved.
(c)    Termination Prior to [***]. CSL may, by giving not less than (x) [***] if
a Product does not achieve [***] in [***] in the Development Plan, or (y) [***]
written notice otherwise, to Momenta, terminate the Agreement:
(i)    [***] or [***] to the [***] (A) at any time after the [***] is [***] but
before the [***] of the [***], or (B) more than [***] after the [***] with
respect to the [***] is not achieved but before the [***] of the [***] or
(ii)    with respect to a Product other than [***], at any time before the [***]
of [***].
(d)    Termination After [***]. CSL may terminate the Agreement in its entirety
or with respect to a Product at any time after the [***] in [***] to Momenta.
11.3    Termination by Momenta. If CSL elects to terminate the Agreement with
respect to the [***], then Momenta may terminate the Agreement [***] by
providing written notice to CSL [***] of the [***] of the [***], with such
termination becoming effective the date on which [***].
11.4    Termination for [***]. Either Party may terminate this Agreement on a
Product-by-Product basis and on a [***] Product-by-[***] Product basis, on not
less than [***] written notice to the other Party if the non-terminating Party
or its Affiliates (directly or indirectly, [***] or in [***] with any other
[***]) [***] the [***] or [***] of any [***] the [***] of [***] or [***] of
[***] of such Product or [***] Product (if the terminating Party is CSL) or
[***] the [***] or [***] of such Product or [***] Product (if the terminating
Party is Momenta) or any of the [***] the [***] or [***] of such Product or
[***] Product, provided however that, subject to the termination rights set out
herein, each Party acknowledges and agrees that nothing in this clause [***] the
[***] or [***] any of the [***] referred to in this Section 11.4 and provided
further that:
(a)    CSL shall not have the right to terminate this Agreement [***] or [***]:
(i)    [***] a [***] that is [***] the [***] or [***] to [***] under this
Agreement, in an [***], such as a [***], or other [***] or [***] in a good faith
effort to [***] within such [***]; or
(ii)    [***] a [***] that is [***] the [***] or [***] to [***] under this
Agreement [***] a [***] in [***] by [***] of such [***].
(b)    Momenta shall not have the right to terminate this Agreement [***] or
[***]:
(i)     [***] a [***] that is [***] the [***] in an [***], such as a [***], or
other [***] or [***] in a good faith effort to [***] within such [***]; or
(ii)    [***] a [***] that is [***] the [***] a [***] in [***] by [***] of [***]


40
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


11.5    Termination for Material Breach.
(a)    Subject to Section 11.5(b), a Party may terminate this Agreement entirely
or with respect to a Product upon written notice specifying a date of immediate
or future effectiveness if the other Party has materially breached this
Agreement (provided that, if such material breach relates only to a Product,
then the Party’s right to terminate is limited to such Product), and such breach
is not cured by that Party [***] of [***] of such breach and the non-breaching
Party’s intent to terminate; provided that if such breach is not susceptible of
cure within such period and the Party in breach uses diligent good faith efforts
to cure such breach, the stated period will be extended by an additional [***].
(b)    If an alleged material breach pertains to a failure to exercise
Commercially Reasonable Efforts, the following process will apply:
(i)    If a Party believes that the other Party is not exercising Commercially
Reasonable Efforts with respect to a Product or as otherwise required under this
Agreement, that Party (the “Alleging Party”) may notify the other Party (the
“Alleged Breaching Party”) in writing as to what [***] for the [***] to [***]
its obligations to exercise such Commercially Reasonable Efforts, taking into
account any [***] undertaken by the Alleged Breaching Party to date in relation
to such obligations. Within [***] of receipt of such notice, the Alleged
Breaching Party must either:
(1)    inform the Alleging Party that it agrees that such expectations are
reasonable, in which case it will also provide a [***] that [***] the [***] the
[***] to [***]; or
(2)    provide the Alleging Party with a detailed written explanation as to why
the Alleged Breaching Party is [***] to [***] and [***] the [***].
(ii)    If the Alleging Party is satisfied that the [***] under [***] the
allegations, notwithstanding any other provisions of this Agreement to the
contrary, the Alleged Breaching Party [***] and [***] to [***] the [***] a
[***]. If the Alleged Breaching Party fails to take such steps in a timely
manner, the Alleging Party may [***] the [***] or [***] the [***] by [***]
(provided that, if the [***] to [***] relates only to a Product, the Alleging
Party’s right to terminate is limited to such Product).
(iii)    If the Alleging Party is [***] that the [***] provided under Section
11.5(b)(i)(1) resolves the allegations, or if the Alleged Breaching Party
provides notice under Section 11.5(b)(i)(2), the Alleging Party may, acting
reasonably, [***] the [***] to [***] the [***] and, if necessary, [***] in [***]
with [***] to determine whether the [***] has [***] its [***] to use
Commercially Reasonable Efforts and/or whether any [***] provided under [***],
if implemented, would [***] any [***] to [***] such [***].
(iv)    If the matter is referred to [***] and following such [***]:
(1)    it is determined that the Alleged Breaching Party has [***] its [***] to
exercise [***], no [***] shall be taken with respect to such [***];
(2)    it is determined that the Alleged Breaching Party has [***] its [***] to
exercise such [***] and the [***] provided under [***] (if any) [***] the [***],
the [***] shall take [***] and [***] to [***] the [***] in a timely manner;
provided however that if the Alleged Breaching Party [***] to [***] such [***]
in a timely manner, the [***] may terminate the Agreement entirely or with
respect to the relevant Product by immediate written notice (provided that, if
the failure to exercise Commercially Reasonable Efforts relates to a Product,
the Alleging Party’s right to terminate is limited to that Product);
(3)    it is determined that the Alleged Breaching Party has [***] its [***] to
exercise [***] and either [***] was provided under [***], or the [***] provided
under that [***] does [***] the [***], the Alleging Party may terminate the
Agreement entirely or with respect to the relevant Product by immediate written


41
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


notice (provided that, if the failure to exercise Commercially Reasonable
Efforts relates to a Product, the Alleging Party’s right to terminate is limited
to that Product).
11.6    Termination for Bankruptcy. To the extent permitted under Applicable
Law, either Party may terminate this Agreement immediately upon written notice
to the other Party, if, at any time: (a) the other Party files in any court or
agency pursuant to any statute or regulation of any state or country, a petition
in bankruptcy or insolvency or for reorganization or for an arrangement or for
the appointment of a receiver or trustee of the Party or of substantially all of
its assets; (b) the other Party is served with an involuntary petition against
it, filed in any insolvency proceeding, and such petition shall not be dismissed
within [***] after the filing thereof; (c) the other Party shall propose or be a
party to any dissolution or liquidation; or (d) the other Party shall make an
assignment of substantially all of its assets for the benefit of creditors. The
Parties shall retain and may fully exercise all of their respective rights and
elections under the Bankruptcy Code.
11.7    Consequences of Termination. Consequences of Termination are described
with respect to three categories of termination: (1) where Momenta has the right
to the return of the Product(s), and (2) where CSL has the right to continue and
retain the Product(s), and (3) where the Agreement is terminated [***] the
[***].
(a)    Termination Where Momenta Has the Right to the Return of the Product(s).
Without limiting any other legal or equitable remedies that either Party may
have, if this Agreement or a Product under the Agreement is terminated:
•
by CSL under [***] for [***] other than where the [***] is [***] in its [***] by
CSL [***],

•
by Momenta under [***] for [***],

•
by Momenta for [***] under [***],

•
by Momenta for [***] or [***] under [***], or

•
by Momenta for [***] under [***],

the following provisions will take effect as of the Termination Date (or upon
the giving of a termination notice where indicated) with respect to the
Product(s) for which the Agreement has been terminated:
(i)    CSL will use Commercially Reasonable Efforts to promptly transfer to
Momenta or its designee: (A) possession and ownership of all governmental and
regulatory correspondence, conversation logs, filings and approvals (including
all Regulatory Approvals) [***] or [***] that [***] and [***] related to the
Development, Manufacture or Commercialization of the terminated Product(s); (B)
copies of all data, reports, records and materials [***] or [***] and [***] to
the Development, Manufacture or Commercialization of the terminated Product(s),
including all [***] and [***] relating to the terminated Product(s); (C) all
inventory of terminated Product(s) [***]; and (D) all records and materials
[***] or [***] containing Confidential Information of Momenta relating [***] to
the [***] provided, however, that CSL shall be entitled to retain one copy of
all such Confidential Information for purposes of determining its obligations
under this Agreement. Effective as of the date of the termination notice, CSL
will, [***], and [***] and [***] cooperate with Momenta, either to transition
all Development activities initiated prior to the Termination Date with respect
to the terminated Products and wind down, transition, and end such Development
activities in an orderly manner;
(ii)    CSL will, [***] in [***]: (A) [***] Momenta as CSL’s and/or its
Affiliates’ [***] for all terminated Product-related matters involving
Regulatory Authorities; or (B) appoint a mutually [***] to [***] as a [***] for
[***] on [***] behalf for the period of time after termination necessary to
allow for an [***] of the regulatory file or Regulatory Approval. Momenta agrees
to use [***] to the [***] the [***];
(iii)    If, at the time of termination, CSL is performing process development
or Manufacturing activities for the terminated Product(s), CSL shall upon [***]
and [***] to [***] to [***] and [***]


42
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


associated therewith, [***] to effect a transfer of such activities to Momenta
or a Third Party nominated by Momenta. If Momenta so requests, CSL will assign
to Momenta any agreements with Third Parties reasonably necessary for and
primarily relating to the Development, Manufacture or Commercialization of the
terminated Product(s) to which CSL is a party to the extent permitted by the
terms of such agreements; provided, however, that CSL [***] to [***] or to
[***]. In addition, effective upon the giving of a notice of termination, (A)
CSL shall meet with Momenta to immediately discuss and plan transfer and
transition activities; (B) CSL shall use Commercially Reasonable Efforts to
manufacture Products [***] the [***] of [***] that [***] to [***] to [***] to
[***] or [***] of [***] is [***]; and (C) CSL shall use Commercially Reasonable
Efforts to cooperate with Momenta in initiating the post-Termination transition
activities provided for in this Section 11.7(a);
(iv)    the licenses granted to CSL and Momenta pursuant to Article 2 (other
than the licenses granted under Section 2.3 with respect to Joint Intellectual
Property) will terminate with respect to the terminated Product(s) (or entirely
if the whole Agreement is terminated) (except to the extent necessary to enable
CSL to perform its obligations under this Section 11.7 with respect to the
terminated Products); provided, however, that CSL shall grant Momenta a [***]
license under CSL Intellectual Property and CSL’s interest in the Joint
Intellectual Property existing as of the Termination Date to make, have made,
use, develop, import, offer for sale, sell and have sold the terminated
Product(s). Where Momenta does not have control or hold the first right to
enforce Momenta Patent Rights or Joint Patent Rights under Section 7.4 or to
defend litigation brought against Momenta under Section 7.5, CSL shall transfer
control of such litigation to Momenta and CSL shall assume the rights and
obligations previously held by Momenta in such litigation proceedings.
(v)    Momenta shall pay to CSL:
(1)     a royalty of [***] on Net Sales of the terminated Product(s) until [***]
of [***] incurred with respect to such Product through the Termination Date are
reimbursed, provided, however, that if such termination occurs with respect to
[***] to [***] to [***] or [***] to [***] the [***] the only royalty payable
shall be the royalty specified in [***]; and
(2)    commencing only after the royalty payable pursuant to Section
11.7(a)(v)(1) is no longer payable, a royalty of [***] of each terminated
Product that, but, for the licenses granted hereunder, would infringe a Valid
Claim in a CSL Patent Right or a Joint Patent Right existing as of the
Termination Date;
(vi)    Until the expiry of Momenta’s obligation to pay royalties under Section
11.7(a)(v), Momenta shall provide CSL with Quarterly reports of Net Sales in
relation to the terminated Product(s) in a level of detail equivalent to that
required in respect of Net Sales Statements;
(vii)    CSL will assign to Momenta all right, title and interest in the Product
Trademarks and Product Domain Names for the terminated Product(s) and [***]
Product(s) and all goodwill associated therewith;
(viii)    Subject to any surviving licenses granted to the other Party under
this Agreement (including the license to Momenta in Section 11.7(a)(iv)) and any
other terms of this Agreement that survive termination, each Party may exploit
its interest in the Joint Intellectual Property without the consent of and
without accounting to the other Party;
(ix)    CSL shall submit payment to Momenta for any amounts paid by Momenta
related to Commercialization Expenses incurred through the Termination Date for
which CSL is responsible under the Agreement with respect to the terminated
Product(s) and [***] Product(s), and any milestones achieved and royalty
payments pursuant to Section 3.1 with respect to the terminated Product(s), as
of the Termination Date within sixty (60) days following receipt from Momenta of
a detailed invoice therefore;
(x)    Momenta shall reimburse CSL for [***] and [***] with the [***] of the
[***]; and
(xi)    If this Agreement is terminated in its entirety only:


43
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


(1)    Momenta shall have the right, at its sole cost and expense, to prosecute,
maintain and enforce any Joint Patent Rights covered by the license in Section
11.7(a)(iv);
(2)    CSL shall use Commercially Reasonable Efforts to promptly transfer to
Momenta or its designee (A) copies of all data, reports, records and materials
in CSL’s possession or control which relate to any Momenta Intellectual Property
comprised in the [***] Products; (B) all records and materials in CSL’s
possession or control containing Confidential Information of Momenta which
relates to Momenta Intellectual Property comprised in the [***] Products; and
(C) [***] and [***] to [***] reasonable costs and expenses [***] or [***] which
relate to Momenta Intellectual Property comprised in the [***]; and
(3)    Momenta shall use Commercially Reasonable Efforts to promptly transfer to
CSL or its designee (A) copies of all data, reports, records and materials in
Momenta’s possession or control which relate to any CSL Intellectual Property
comprised in the [***] Products; (B) all records and materials in Momenta’s
possession or control containing Confidential Information of CSL which relates
to CSL Intellectual Property comprised in the [***] Products; and (C) [***] and
[***] to [***] and [***] or [***] which relate to CSL Intellectual Property
comprised in the [***].
(b)    Termination Where CSL Has the Right to Continue and Retain Rights to the
Product(s). Without limiting any other legal or equitable remedies that either
Party may have, if this Agreement or a Product under the Agreement is
terminated:
•
by CSL under [***],

•
by CSL [***] under [***],

•
by CSL [***] or [***] under [***]; or

•
by CSL [***] under [***],

the following provisions will take effect as of the effective date of the
Termination Date with respect to the Product(s) for which the Agreement has
terminated:
(i)    Momenta will, as soon as practicable, transfer to CSL or its designee:
(A) copies of all data, reports, records and [***] in [***] relating to the
Development, Manufacture or Commercialization of the terminated Product(s),
including all [***] and [***] relating to the terminated Product(s), [***] (B)
all inventory of terminated Product(s) [***] or [***]; and (C) all records and
materials [***] or [***] Confidential Information of CSL relating solely to the
terminated Product(s);
(ii)    If, at the time of termination, Momenta is performing Manufacturing
activities for the terminated Product(s), Momenta shall upon [***] and [***] to
[***] to [***] and [***] associated therewith, [***] to effect a transfer of
such activities to CSL or a Third Party nominated by CSL. If CSL so requests,
Momenta will assign to CSL any agreements with Third Parties reasonably
necessary for and primarily relating to the Development, Manufacture or
Commercialization of the terminated Product(s) to which Momenta is a party to
the extent permitted by the terms of such agreements; provided, however, that
Momenta shall not be [***] to [***] to [***] or [***];
(iii)    If Momenta is Co-Funding one or more Products, Momenta shall submit
payment to CSL for any amounts paid by CSL related to Program Expenses incurred
through the Termination Date for which Momenta is responsible for under the
Agreement with respect to the terminated Product(s), within [***] receipt from
CSL of a detailed invoice therefore;
(iv)    the licenses granted to Momenta in Article 2 (other than the license
granted under Section 2.3 with respect to Joint Intellectual Property) will
terminate with respect to the terminated Product(s) (or entirely if the whole
Agreement is terminated);


44
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


(v)    CSL shall, with respect to the terminated Products, continue to exercise
the licenses and rights granted to CSL under Article 2, subject to the revised
royalty rates set forth below, replacing the royalty rates set out in Section
3.1(e)(i), and with the same reporting obligations and other obligations related
to the payment of such royalties as would have applied under this Agreement. No
other royalties or milestones will be payable with respect to the terminated
Product(s). CSL shall have the right to terminate such licenses at any time. The
revised royalty rates are as follows:
(1)    If the Agreement is terminated prior to the [***] a [***] Trial for a
terminated Product(s), CSL shall pay to Momenta a royalty of [***] of Net Sales
of such Product(s) during the Royalty Period;
(2)    If the Agreement is terminated after [***] a [***] and [***] the [***] a
[***], CSL shall pay to Momenta a royalty of [***] of Net Sales of such Product
during the Royalty Period; and.
(3)    If the Agreement is terminated on or after the [***] terminated Product,
CSL shall pay to Momenta a royalty of [***] of Net Sales of such Product during
the Royalty Period;
(vi)    until the expiry of CSL’s obligation to pay royalties under Section
11.7(b)(v), CSL shall provide Momenta with quarterly reports of Net Sales in
relation to the terminated Product(s) in a level of detail equivalent to Net
Sales Statements; and.
(vii)    if this Agreement is terminated in its entirety only:
(1)    CSL shall have the right, at its sole cost and expense, to prosecute,
maintain and enforce any Joint Patent Rights; and.
(2)    Momenta shall use Commercially Reasonable Efforts to promptly transfer to
CSL or its designee (A) copies of all data, reports, records and materials in
Momenta’s possession or control which relate to the [***] Products; (B) all
records and materials in Momenta’s possession or control containing Confidential
Information which relates to the [***] Products; and (C) [***] and [***] to
[***] to [***] and [***] of [***] associated therewith, [***] or [***] which
relate to [***].
(c)    Termination Prior to the [***] the [***]. Without limiting any other
legal or equitable remedies that either Party may have, if this Agreement is
terminated:
•
by CSL [***] its [***] under [***] (Prior to [***]), or

•
by Momenta under [***] terminates prior to [***] of [***]),

the following provisions will take effect as of the Termination Date with
respect to the Agreement:
(i)     the consequences set out in Section 11.7(a) shall apply, provided that
the license specified in Section 11.7(a)(iv) shall not be granted by CSL to
Momenta;
(ii)    Each Party shall grant to the other Party and its Affiliates a [***] to
[***] in which it or its Affiliates has an ownership interest at the termination
date [***] the [***] the [***] to [***];
(iii)    despite anything to the contrary in Section 11.7(a), the provisions of
this Agreement relating to the [***] of [***] to [***];
(iv)    subject to the licenses granted to the other Party under this Agreement
and any other terms of this Agreement that survive termination, each Party has a
right to exploit its interest in the Joint Intellectual Property without the
consent of and without accounting to the other Party; and


45
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


(v)    no further royalties or milestones will be payable by either Party except
for the royalty payable under Section 11.7(a)(v).
(d)    [***] Products. [***] Products are not subject to separate termination on
a [***] Product by [***] Product basis under this Agreement. Subject to the
provisions of any licenses granted or surviving on termination, on termination
of the Agreement in its entirety, each Party will be free to exploit any
Intellectual Property owned by it comprised in the [***] Products.
11.8    Non-Exclusive Remedy. Termination of this Agreement shall be in addition
to, and shall not prejudice, the Parties’ remedies at law or in equity,
including, without limitation, the Parties’ ability to receive legal damages
and/or equitable relief with respect to any breach of this Agreement, regardless
of whether or not such breach was the reason for the termination.
11.9    Survival of Liability. Expiration or termination of this Agreement for
any reason shall not release either Party from any liability that, at the time
of such expiration or termination, has already accrued or that is attributable
to a period prior to such expiration or termination, nor preclude either Party
from pursuing any right or remedy it may have hereunder or at law or in equity
with respect to any breach of this Agreement.
11.10    Survival. Termination or expiration of this Agreement for any reason
will be without prejudice to any rights that have accrued to the benefit of a
Party prior to such termination or expiration.   Such termination or expiration
will not relieve a Party from obligations that are expressly indicated to
survive the termination or expiration of this Agreement or prevent a Party from
exercising any rights that are expressly indicated to survive such termination
or expiration. Upon termination or expiration of this Agreement as provided for
in this Article 11, the following Articles and Sections of this Agreement shall
survive:
(a)    Article 1 (Definitions);
(b)    Article 2 (Licenses), but solely with respect to the subject matter of
the following provisions, and solely to the extent required to give effect to
and subject to the provisions of:
(i)    Section 11.7(b)(v) (CSL’s right to continue to exercise the licenses and
rights granted to CSL under Article 2 on termination by CSL where CSL has right
to continue);
(ii)    Section 11.7(a)(iv) (licenses to CSL survive solely to the extent
necessary to enable CSL to perform its obligations under Section 11.7 with
respect to the terminated Products on termination by Momenta where Momenta has
right to return of the Product(s));
(iii)    Section 2.1(c) (providing for exercise of rights by Affiliates);
(iv)    Section 2.3 (Joint Intellectual Property);
(v)    Section 2.7 (Retained Rights);
(vi)    Section 2.9 (No Additional Licenses);
(vii)    Section 2.10(a) (Bankruptcy); and
(viii)    The limited license granted by CSL to Momenta with respect to New
Intellectual Property, as provided in the final sentence of Section 2.2;
(c)    Section 3.5 (Currency);
(d)    Section 4.5(Overdue Payments);


46
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


(e)    Article 3 (Financial Terms) (with respect to earned payments and
royalties as of the effective date of termination and the reporting of Net Sales
and payments thereof under royalties payable post-termination under Section
11.7);
(f)    Section 4.3 (Cost Share and Profit Share for Co-Funding of Products and
[***] Products) (solely with respect to unreported, unreconciled and Program
Expenses, Profits and Losses as of the effective date of termination to
facilitate the final payment and Reimbursement to a Party related thereto);
(g)    Section 4.6 (Taxes);
(h)    Section 4.7 (Audits; Records and Inspections);
(i)    Section 7.1 (Ownership of Intellectual Property);
(j)    Section 7.4 (Enforcement and Defense of Enforcement Intellectual
Property) (but solely where, pursuant to Section 11.7(b)(v), CSL has the right
to continue to exercise the licenses and rights granted to CSL under Article 2
on termination by CSL where CSL has right to continue);
(k)    Section 7.3(a) (Trademarks and Domain Names) (ownership of provision);
(l)    Article 8 (Confidential Information) other than Section 8.2 (Public
Disclosure);
(m)    Article 9 (Indemnification and Limitation of Liability) other than
Section 9.4(Insurance);
(n)    Article 11 (Term and Termination); and
(o)    Article 13 (Miscellaneous) other than Sections 13.3(b) (Change of
Control); Section 13.8 (Quality Agreement); Section 13.11 (Dispute Resolution);
Section 13.12 (HSR Act); and Section 13.13 (Anti-Corruption Audits and
Inspections).
For the avoidance of doubt, if CSL has obtained, under Section 3.1(e)(vi), upon
the expiration of the Royalty Period with respect to any Product in any
particular country in the Territory, a fully paid-up, perpetual, irrevocable,
exclusive license in such country to the Momenta Intellectual Property to
research, Develop, make, use, import, sell, have made, have sold and otherwise
Commercialize such Product, such license shall not be affected by the subsequent
termination or expiration of this Agreement.

ARTICLE 12.
REPRESENTATIONS, WARRANTIES AND COVENANTS
12.1    Momenta. Momenta represents and warrants that, as of the Execution Date:
(a) it has the full right, power and authority to enter into this Agreement and
to grant the rights and licenses granted by it hereunder; (b) to the knowledge
of Momenta, there are no existing or threatened actions, suits or claims pending
with respect to the subject matter hereof or the right of Momenta to enter into
and perform its obligations under this Agreement; (c) it has taken all necessary
action on its part to authorize the execution and delivery of this Agreement and
the performance of its obligations hereunder; (d) this Agreement has been duly
executed and delivered on behalf of it, and constitutes a legal, valid, binding
obligation, enforceable against it in accordance with the terms hereof; and (e)
the execution and delivery of this Agreement and the performance of its
obligations hereunder do not conflict with or violate any requirement of
Applicable Law or regulations and do not conflict with, or constitute a default
under, any contractual obligation of Momenta.
12.2    CSL. CSL represents and warrants that as of the Execution Date: (a) it
has the full right, power and authority to enter into this Agreement and to
grant the rights and licenses granted by it hereunder; (b) to the knowledge of
CSL, there are no existing or threatened actions, suits or claims pending with
respect to the subject


47
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


matter hereof or the right of CSL to enter into and perform its obligations
under this Agreement; (c) it has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder; (d) this Agreement has been duly executed and
delivered on behalf of it, and constitutes a legal, valid, binding obligation,
enforceable against it in accordance with the terms hereof; and (e) the
execution and delivery of this Agreement and the performance of its obligations
hereunder do not conflict with or violate any requirement of Applicable Law or
regulations and do not conflict with, or constitute a default under, any
contractual obligation of CSL.
12.3    Additional Representations and Warranties by Momenta. In addition to the
representations and warranties given by Momenta elsewhere in this Article 12,
Momenta hereby also represents, warrants, and covenants to CSL that, to the best
of its actual knowledge at the Execution Date, and other than those matters
which have been disclosed, in writing, by Momenta to CSL prior to the signing of
this Agreement:
(a)    it has not previously assigned or transferred its right, title and
interest in any item of Momenta Patent Rights listed in Schedule 1.93;
(b)    it has the right to grant the license and rights herein to CSL and it has
not granted any license, right or interest in, to or under the Momenta Patent
Rights listed in Schedule 1.93 or any Momenta Know-How that is [***] and [***]
the [***] the [***] under this Agreement to any Third Party;
(c)    the Development, use, sale and importation of Products [***] or [***] and
does not [***] of [***] or [***] a [***];
(d)    there are no claims, judgments or settlements against or owed by Momenta
and there are no pending or threatened claims or litigation; in each case
relating to the Momenta Patents or Momenta Know-How;
(e)    [***] the [***] and [***] the [***] or [***] as of, the Execution Date
have been and are being conducted in accordance with Applicable Laws;
(f)    [***] the [***] and, are [***] or [***], in whole or in part;
(g)    it has and will have the full right, power and authority to grant all of
the right, title and interest in the licenses granted or to be granted to CSL
under this Agreement; with the acknowledgement that non-exclusive license that
held by Momenta can only be granted exclusively as to CSL and are not exclusive
as to Third Parties;
(h)    Schedule 1.93 contains a complete and correct list of all Momenta Patents
related to [***] existing as of the Execution Date, including any exclusive
license rights, and the Momenta Patent Rights listed in Schedule 1.93 are
existing and, with respect to any patents listed in Schedule 1.93 Momenta (i) is
not aware of any claim made against it asserting the invalidity, misuse,
unregisterability, unenforceability or non-infringement of any of such Momenta
Patent Rights and (ii) is not aware of any claim made against it challenging
Momenta’ Control of such Momenta Patent Rights or making any adverse claim of
ownership or the rights of Momenta to such Momenta Patent Rights;
(i)    are not aware of any Third Party that is infringing any of the Momenta
Patents;
(j)     other than as set out in Schedule 1.93 there are no exclusive license
rights held by Momenta with respect to the composition, method of making, or
method of use of the [***] Product;
(k)    the Momenta Patent Rights listed in Schedule 1.93 and any Momenta
Know-how that is material to and would interfere with the exercise of the
licenses granted under this Agreement existing as of the Execution Date are not
subject to any funding agreement with any government or government agency which
is inconsistent with the rights granted to CSL under this Agreement;


48
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


(l)    with regard to any invention claimed in the Momenta Patent Rights which
was conceived, reduced to practice, developed, made or created by Momenta’s
employees, Momenta has:
(i)     [***] or [***] on [***] on [***] to [***] to [***] the [***] or [***] of
[***]
(ii)    [***] and [***] to [***] to [***] or [***] or [***] the [***] and [***]
or [***] the [***] or [***] the [***] or [***] or [***] of [***].
12.4    No Debarment. Each Party represents and warrants to the other Party that
such Party, and such Party’s employees, officers, independent contractors,
consultants, or agents who will render services relating to the Products and the
[***] Products: (a) have not been debarred and are not subject to debarment or
convicted of a crime for which an entity or person could be debarred under 21
U.S.C. § 335a (or its equivalent under Applicable Law); and (b) have never been
under indictment for a crime for which a person or entity could be debarred
under said § 335a (or its equivalent under Applicable Law). If during the Term,
a Party has reason to believe that it or any of its employees, officers,
independent contractors, consultants, or agents rendering services relating to
the Products and the [***] Products: (x) is or will be debarred or convicted of
a crime under 21 U.S.C. § 335a (or its equivalent under Applicable Law); or (y)
is or will be under indictment under said § 335a (or its equivalent under
Applicable Law), then such Party shall immediately so notify the other Party in
writing.
12.5    Compliance with Applicable Law. Each Party shall carry out all work
assigned to such Party in the applicable Product Work Plan(s) and its other
obligations under this Agreement in material compliance with all Applicable Law,
including: (a) the Food, Drug, and Cosmetic Act and any applicable implementing
regulations, and relevant non-U.S. equivalents thereof; (b) GMPs; (c) GCPs, (d)
all other applicable FDA guidelines and relevant guidelines of applicable
regulatory authorities; (e) all other Applicable Laws and regulations, including
all applicable federal, national, multinational, state, provincial and local
environmental, health and safety laws and regulations in effect at the time and
place of Manufacture of a Product or a Research Product; (f) all applicable
export and import control laws and regulations; and (g) all applicable
anti-bribery and anti-corruption laws and regulations.
12.6    Commercialization of Products. Each Party agrees, on behalf of itself
and its Affiliates and Sublicensees, not to materially and artificially discount
the price of a Product solely to generate sales of other products commercialized
by such Party (either its own products or those of its Affiliates or
Sublicensees).
12.7    Anti-Corruption Laws. Each Party represents, warrants and covenants that
it will comply with the U.S. Customs & Trade Partnership Against Terrorism and
with the laws and regulations relating to anti-corruption and anti-bribery
including the U.S. Foreign Corrupt Practices Act (collectively, the
“Anti-Corruption Laws”).  Each Party further represents and warrants that no one
acting on its behalf will give, offer, agree or promise to give, or authorize
the giving directly or indirectly, of any money or other thing of value to
anyone as an inducement or reward for favorable action or forbearance from
action or the exercise of influence (a) to any governmental official or employee
(including employees of government-owned and government-controlled corporations
or agencies), (b) to any political party, official of a political party, or
candidate, (c) to an intermediary for payment to any of the foregoing, or (d) to
any other person or entity in a corrupt or improper effort to obtain or retain
business or any commercial advantage, such as receiving a permit or license.
(a)    Each Party understands that the other Party may immediately suspend
payment, in its sole discretion and without notice, if the actions or inactions
of such Party become subject to an investigation of potential violations of the
Anti-Corruption Laws.  Moreover, each Party understands that if it fails to
comply with the provisions of the Anti-Corruption Laws, the other Party may
terminate this Agreement, and any payments due thereunder, pursuant to Section
11.5.
(b)    Each Party warrants that all persons acting on its behalf will comply
with all Anti-Corruption Laws in connection with all work performed hereunder
prevailing in the country(ies) in which each Party has its principal places of
business or performs such work.


49
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


12.8    Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR VALIDITY
OF TECHNOLOGY OR PATENT CLAIMS, WHETHER ISSUED OR PENDING.

ARTICLE 13.
MISCELLANEOUS
13.1    Governing Law. This Agreement shall be governed by, interpreted and
construed in accordance with the substantive laws of the State of New York in
the United States, without regard to conflicts of law principles.
13.2    Amendment; Waiver. This Agreement may only be amended or waived in a
document that expressly states the Article or Section that is being modified or
waived and that is signed by the Parties. The failure of a Party to insist upon
strict performance of any provision of this Agreement or to exercise any right
arising out of this Agreement shall neither impair that provision or right nor
constitute a waiver of that provision or right, in whole or in part, in that
instance or in any other instance.
13.3    Assignments; Change in Control.
(a)    Assignment. Neither this Agreement nor any right or obligation hereunder
may be assigned or delegated, in whole or part, by either Party without the
prior written consent of the other or pursuant to subcontracting or sublicensing
arrangements expressly contemplated herein; provided, however, that either Party
may, without the written consent of the other, assign this Agreement and its
rights and delegate its obligations hereunder in connection with the transfer or
sale of all or substantially all of its business or in the event of its merger,
consolidation, change in control or similar transaction. Notwithstanding the
foregoing, either Party may, without the written consent of the other, assign
this Agreement and its rights and delegate its obligations hereunder to an
Affiliate; provided that neither Party may, [***] the [***] the [***] or [***]
of [***] to [***] Any permitted assignee shall assume all obligations of its
assignor under this Agreement; provided that such assignor shall remain
primarily liable for the performance hereunder of such assignee. Any purported
assignment in violation of this Section 13.3 shall be null and void.
Notwithstanding anything to the contrary set forth herein, if a Party (the
“Assigning Party”) assigns or transfers this Agreement to a Third Party (any
such Third Party, a “Transferee”), whether by merger, assignment, transfer of
assets, or operation of law, then the [***] that were [***] or [***] by such
[***] to or [***] such assignment or [***] (other than [***] by such [***] in
the course of [***] the [***] under this Agreement to the extent such [***]
would [***] been so [***] had it been [***] or [***] to [***] by [***]) shall
not be deemed to [***], [***] or other [***] or [***] by such [***], and shall
also not be [***] or otherwise [***] in any manner, including without
limitation, by being [***] to any [***] of or [***] this [***]. Furthermore,
such [***] (and [***] of such [***]: (a) [***] immediately prior to such merger,
acquisition, assignment or transfer; or (b) [***] or [***] such merger,
acquisition, assignment or transfer, in each case which are not [***] by (as
defined under the [***] definition in [***]) the [***]) shall be excluded from
the [***] for purposes of determining [***] that are [***] to this [***].
(b)    Change of Control.
(i)    Momenta Change of Control. Notwithstanding anything to the contrary in
Section 13.3(a), in the event that Momenta is subject to a Change of Control
(whether or not this Agreement is assigned in connection with such Change of
Control), Momenta shall, within [***] after the date that such Change of Control
closes (the “Momenta COC Closing Date”), provide CSL with notice of such Change
of Control (“Momenta COC Notice”). In the event of a Change of Control of
Momenta, then:
(1)    Upon CSL’s written election after receipt of such Momenta COC Notice
(which election shall be made by providing notice thereof (“CSL COC Election
Notice”) no later than [***] after receipt of the Momenta COC Notice), and
effective as of the Momenta COC Closing Date (or the Effective Date, if later)
solely if CSL provides such CSL COC Election Notice:


50
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


(A)    CSL shall retain all licenses granted under this Agreement and shall
retain the exclusive right to Develop, Manufacture and Commercialize the
Products in the Territory;
(B)    If Momenta is Co-Funding prior to the Change of Control, Momenta will
retain its Opt-Out Options under this Agreement. If Momenta has not exercised a
Co-Funding Option, Momenta shall forfeit its Co-Funding Option if it has not
expired;
(C)    Momenta shall promptly transfer to CSL or its designee all Development,
Manufacturing, and Commercialization Activities under any Product Work Plan.
Momenta shall also transfer its control of any Enforcement and Defense of
Intellectual Property activities under Section 7.4 pertaining to CSL
Intellectual Property and Joint Intellectual Property for the Products in the
Territory and CSL shall assume control thereof and the provisions of Subsections
11.7(b)(i) to 11.7(b)(iv) (inclusive) shall apply;
(D)    CSL shall not be obligated to submit any further updates to the Product
Work Plan or the Commercialization Plan to Momenta;
(E)    Except as provided in (F) below, Momenta shall [***] or [***] the [***]
and the [***] and [***];
(F)    CSL shall have no further reporting or record-keeping obligations
hereunder with respect to the Development, Manufacture or Commercialization of,
and regulatory activities for, the Products other than: (x) its financial
reporting and record-keeping obligations, and audit rights, to the extent
necessary to verify the accuracy of the calculation of royalties, milestones or
other amounts paid or payable to Momenta and to provide to Momenta, if Momenta
is Co-Funding any Product, the information to be provided in the Reimbursement
and Co-Funding Report provided for in Section 4.3(c), based on the
then-effective terms of the Agreement, as applicable; and (y) provision of
updates regarding anticipated timelines for Regulatory Approvals and Launches of
the Products and budgets associated with such timelines;
(G)    CSL shall have the right to terminate any Co-Promotion Agreements and
Momenta’s Co-Promotion Options in the U.S. by providing written notice of such
termination to Momenta within [***] after sending the CSL COC Election Notice;
(H)    Unless CSL specifies otherwise in its Momenta COC Notice, if there is an
existing Research Plan at time of Change of Control, the Research Plan shall
terminate; and
(I)    All licenses of Intellectual Property granted by CSL to Momenta under
this Agreement shall terminate. Except as otherwise expressly provided in this
Section 13.3(b)(i), each Party shall continue to have the same rights and
obligations to receive royalties and milestone payments and, if applicable, to
share or require the sharing of Program Expenses, Profits and Losses, and, in
the case of Momenta, to exercise its Opt-Out Option, in each case as applicable
under the terms of the Agreement in effect immediately prior to the Change of
Control.
(ii)    CSL Change of Control. Notwithstanding anything to the contrary in
Section 13.3(a), in the event that CSL is subject to a Change of Control
(whether or not this Agreement is assigned in connection with such Change of
Control), CSL shall, within [***] after the date that such Change of Control
closes (the “CSL COC Closing Date”), provide Momenta with notice of such Change
of Control (“CSL COC Notice”). In the event of a Change of Control of CSL, then:
(1)    Upon Momenta’s written election after receipt of such CSL COC Notice
(which election shall be made by providing notice thereof (“Momenta COC Election
Notice”) no later than [***] after receipt of the CSL COC Notice), and effective
as of the CSL COC Closing Date (or the Effective Date, if later) solely if
Momenta provides such Momenta COC Election Notice, Momenta shall have:
(A)     the right to terminate any Co-Promotion agreement and/or the Research
Plan;
(B)    The right to opt out of Co-Funding any Product on a Product by Product
basis or with regard to all Products by giving an Opt-Out Notice under Section
4.2(b); and Section 4.2(b) shall be deemed to be amended to allow for an opt-out
of Co-Funding on Product-by-Product basis; and


51
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


(C)    Each Development Plan then in effect shall be subject to review and
approval by the JSC in accordance with Section 5.2 in the same manner as
provided for an initial Development Plan for each Product.
(2)    Except as otherwise expressly provided in this Section 13.3(b)(ii), each
Party shall continue to have the same rights and obligations under the
Agreement, including without limitation, the right to receive royalties and
milestone payments and, if applicable, to share or require the sharing of
Program Expenses, Profits and Losses, and, in the case of Momenta, to exercise
its Opt-Out Option, in each case as applicable under the terms of the Agreement
in effect immediately prior to the Change of Control.
13.4    Independent Contractors. The relationship of the Parties hereto is that
of independent contractors. The Parties hereto are not deemed to be agents,
partners or joint ventures of the others for any purpose as a result of this
Agreement or the transactions contemplated thereby.
13.5    Notices. Any notice required or permitted to be given under or in
connection with this Agreement shall be deemed to have been sufficiently given
if in writing and (a) sent by certified or registered mail, return receipt
requested, postage prepaid, (b) sent by an internationally recognized overnight
courier service, (c) sent by hand delivery, to the representative for such Party
at the address set forth below for such Party, or (d) sent by electronic mail to
the representative for such party at the electronic mail address set forth below
for such Party. If a Party changes its representative or address, written notice
shall be given promptly to the other Party of the new representative or address.
Notice shall be deemed given on the third (3rd) Business Day after being sent in
the case of delivery by mail, on the first (1st) Business Day after being sent
in the case of delivery by overnight courier, on the date of delivery in the
case of delivery by hand, and upon receipt by the Party giving notice of an
electronic mail message from the Party to which notice is being given
acknowledging acceptance in the case of electronic mail. The addresses of the
Parties and representatives are as follows:
If to Momenta:
Momenta Pharmaceuticals, Inc.

675 West Kendall Street
Cambridge, MA 02142
USA
Attn: President and CEO
Facsimile: [***]


With a copy to:
Momenta Pharmaceuticals, Inc.

675 West Kendall Street
Cambridge, MA 02142
USA
Attn: General Counsel
Email: [***]


If to CSL:
CSL Behring Recombinant Facility AG

Wankdorfstrasse 10
3000 Bern 22
Switzerland
Attention: Senior Director, Legal Affairs
Facsimile: [***]


With a copy to:
CSL Limited

45 Poplar Road
Parkville Vic 3052
Australia
Attention: Company Secretary
Email: [***]
13.6    Force Majeure. Neither Party shall be held liable or responsible to the
other nor be deemed to have defaulted under or breached the Agreement for
failure or delay in fulfilling or performing any term of the Agreement
(excluding payment obligations) to the extent, and for so long as, such failure
or delay is caused by or results from causes beyond the reasonable control of
such Party including but not limited to fires, earthquakes, floods, embargoes,
wars, acts of war (whether war is declared or not), terrorist acts,
insurrections, riots, civil commotion, and other similar causes. Performance
shall be excused only to the extent of and during the reasonable continuance of
such disability. Any deadline


52
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


or time for performance specified in a Product Work Plan that falls due during
or subsequent to the occurrence of any of the disabilities referred to herein
shall be automatically extended for a period of time equal to the period of such
disability. Each Party shall immediately notify the other if, by reason of any
of the disabilities referred to herein, it cannot meet any deadline or time for
performance specified in any Exhibit to this Agreement. The Parties shall meet
to discuss and negotiate in good faith what modifications to this Agreement
should result from this force majeure. If a condition constituting force
majeure, as defined herein, exists for more than one-hundred eighty (180)
consecutive days (a) with respect to a Product or a [***] Product, then either
Party may terminate the Agreement solely with respect to such Product or [***]
Product, or (b) that affects all Products and [***] Products, either Party may
terminate this entire Agreement. The consequences of such termination are set
forth in Section 11.7.
13.7    Complete Agreement. This Agreement constitutes the entire agreement,
both written and oral, between the Parties with respect to the subject matter
hereof, and all prior agreements respecting the subject matter hereof, whether
written or oral, expressed or implied, shall be of no force or effect, including
the Prior Confidentiality Agreement and the Prior Material Transfer Agreement
(subject to Section 8.5).
13.8    Quality Agreement. The Parties shall enter into a quality agreement
relating to any GMP Product to be manufactured under a Product Work Plan by or
for Momenta on behalf of CSL prior to initiating any GMP activities under the
Product Work Plan.
13.9    Severability. If any provisions of this Agreement are determined to be
invalid or unenforceable by a court of competent jurisdiction, the remainder of
the Agreement shall remain in full force and effect without such provision. In
such event, the Parties shall in good faith negotiate a substitute clause for
any provision declared invalid or unenforceable, which shall most nearly
approximate the intent of the Parties in entering this Agreement.
13.10    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and both together shall be deemed to be
one and the same agreement. Counterparts may be signed and delivered by
facsimile, or electronically in PDF format, each of which will be binding when
sent.
13.11    Dispute Resolution. The Parties recognize that bona fide disputes may
arise that relate to the Parties’ rights and obligations under this Agreement.
Where this Agreement does not specifically provide for a mechanism to resolve
such Disputed Matter, the Parties shall follow the procedure set out in this
section:
(a)    Executive Resolution. In attempting to resolve any Disputed Matters, the
Disputed Matter shall first be elevated through each Party’s respective
executive management representatives having responsibility for the function or
Activity in respect of which such dispute occurs.
(b)    Mediation. If executive management representatives are unable to resolve
a Disputed Matter within [***] after such matter is referred to such executive
management representatives, and final decision-making in respect of such
Disputed Matter is not otherwise conferred upon CSL by the terms of this
Agreement, the Parties shall, for Disputed Matters other than those arising
under Section 3.1(g), then submit the matter for non-binding mediation under the
[***]. The Parties will select a mediator on an expedited basis and seek to
mediate the matter with in [***] of referral to mediation.
(c)    Arbitration except in respect of matters arising under Sections [***] and
[***]. Subject to Sections [***] and [***], where a Disputed Matter remains
unresolved [***] after referral to executive management representatives pursuant
to Section 13.11(a) and final decision-making in respect of such Disputed Matter
is not otherwise conferred upon CSL by the terms of this Agreement, and,
following such failure of executive management resolution, mediation pursuant to
Section 13.11(b) (as applicable) has been unsuccessful, a Party seeking further
resolution of the Disputed Matter shall submit the Disputed Matter to resolution
by final and binding arbitration in accordance with [***] in effect on the date
of this Agreement and applying the substantive law specified in Section 13.1.
For the purposes of this Section 13.11, these rules and supplementary procedures
shall be called the “Rules”. Whenever a Party decides to institute arbitration
proceedings, it shall give written notice to that effect to the other Party, and
the place of arbitration will be in [***]. The arbitration will be conducted by
a panel of three (3) arbitrators, who will be appointed as follows: the Parties
shall attempt to jointly select such arbitrators. If the Parties cannot agree on
the three arbitrators, then the arbitrators will be appointed by [***] in
accordance with the Rules. Each arbitrator must have business or legal
experience in the biologic pharmaceutical industry and any additional experience
set forth in Section 6.8(c), if such Disputed Matter arises under such section.
Decisions of the arbitrators that conform to the terms of this Section 13.11(c)
shall be final and binding on the Parties, and judgment on the award so rendered
may be entered in any court of competent jurisdiction.


53
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


(d)    Arbitration in relation to matters arising under Sections [***] and
[***]. As explicitly provided for in Sections [***] and [***], if executive
management resolution and then mediation do not resolve the relevant Disputed
Matter, the Parties shall then submit the relevant Disputed Matter for
arbitration pursuant to the [***], using a single arbitrator who will be agreed
by the Parties or, should the Parties fail to reach agreement within [***], will
be selected in accordance with the [***]. Unless otherwise agreed to by the
Parties, the arbitrator shall not be the same as the mediator, and must have
business or legal experience in the biologic pharmaceutical industry. The
arbitrator shall have sole responsibility of resolving such Disputed Matter from
a case and proposal submitted by each Party under this Section 13.11(d), and no
other Disputed Matters, claims or counterclaims will be permitted by the Parties
in such arbitration. Within [***] after selection of the arbitrator, each Party
shall submit to the arbitrator, and exchange with the other Party in accordance
with a procedure to be established by the arbitrator, its case and proposal for
resolving such Disputed Matter. Within [***] after receiving each Party’s case
and proposal, the arbitrator shall select, in its entirety and without
modification, solely one (1) of the two (2) proposals submitted by the Parties.
Decisions of the arbitrator that conform to the terms of this Section 13.11(d)
shall be final and binding on the Parties for the purpose of [***] of the
relevant Product; provided that it shall not affect CSL’s right under this
Agreement, exercisable at any time, [***] to [***] with [***] and [***] of such
[***].
(e)    The Parties shall each bear or pay [***] of the administrative costs and
fees of any arbitration under Section 13.11(c) and/or 13.11(d) and the
arbitrators’ award will so provide. Each Party shall also bear or pay its own
attorneys’ fees, expert or witness fees, and any other fees and costs, and no
such fees or costs will be shifted to the other Party. Except as may be required
by Applicable Law, no Party (or its representative, witnesses or arbitrators)
may disclose the existence, content or result of any arbitration under this
Agreement without the prior written consent of both Parties, except that no such
consent shall be required to enter and enforce the judgment in court.
(f)    Non-arbitrated Disputes. Notwithstanding anything in this Agreement to
the contrary, as between the Parties, any and all issues regarding: (i) the
infringement, validity and enforceability of any patent in a country, (ii) the
termination of this Agreement (other than termination for failure to use
Commercially Reasonable Efforts), (iii) any Disputed Matter that occurs after
the termination of the Agreement and (iv) any decision of CSL under Section 5.14
not to continue with Development and/or Commercialization of the First Product
(collectively “Non-Arbitrated Matters”) shall be determined in a court or other
tribunal, as the case may be, of competent jurisdiction.  To the extent that
such Non-Arbitrated Matters are litigated in a court in the United States, the
parties agree to file any such dispute in the United States District Court for
the [***], with each party waiving its right to object due to lack of personal
jurisdiction, improper or inconvenient venue, or other reasons.  Subject to the
provisions of Section 11.4 (Termination for Patent Challenge), the parties
reserve the right to challenge the validity of patents in the Patent Trial and
Appeal Board of the U.S. Patent Office. If such Non-Arbitrated Matters involve
other related Disputed Matters, the Parties agree that all such matters shall be
litigated together in court and without arbitration.
(g)    Equitable Relief. Notwithstanding anything in this Agreement to the
contrary, nothing in this Agreement shall prevent either Party from seeking
equitable relief from any court of competent jurisdiction to prevent immediate
and irreparable injury, loss, or damage on a provisional basis, pending the
decision of the arbitrators on the ultimate merits of any Disputed Matter. Any
such request shall not be deemed incompatible with the agreement to arbitrate or
a waiver of the right to arbitrate.
13.12    HSR Act. The Parties shall use Commercially Reasonable Efforts to
promptly obtain any clearance required under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (15 U.S.C. § 18a) (the “HSR Act”) for the
consummation of this Agreement and the transactions contemplated hereby. Each
Party shall furnish to the other Party reasonably necessary information and
reasonable assistance as the other Party may request in connection with its
compliance with the HSR Act, and any inquiries or requests for additional
information in connection therewith. Each Party shall pay all of its costs and
expenses related to any filing by such Party pursuant to the HSR Act, save that
the parties shall each pay one half of the filing fee for such filing. The
Parties shall request early termination of the waiting period for clearance
under the HSR Act. Each Party shall provide the other Party with notice of
achievement of the HSR clearance on the HSR Clearance Date or promptly
thereafter as practical. Other than the provisions of Article 12 and this
Section 13.12, the rights and obligations of the Parties under this Agreement
shall not become effective until the HSR Clearance Date, at which time they
shall be immediately effective. If the HSR Clearance Date has not been granted
within one hundred twenty (120) days after the Execution Date, either Party may
terminate this Agreement by written notice to the other Party. Except for
Article 8, none of the provisions of this Agreement (for clarity, including
Section 11.7 and Section 11.9), shall remain in effect after such termination.


54
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


13.13    Anti-Corruption Audits and Inspection. Upon sixty (60) days’ prior
written notice from a Party, the other Party shall permit, and shall ensure that
its Affiliates and Sublicensees shall permit representatives and/or agents of
the requesting Party, at the requesting Party’s expense, to have access to such
Party’s (or their Affiliates’ or Sublicensees’) records, as may be reasonably
necessary to verify the non-requesting Party’s compliance with Section 12.7;
provided that a Party may not request to conduct such an audit of the other
Party more than once per calendar year.
13.14    Captions; Certain Conventions; Construction. All captions herein are
for convenience only and shall not be interpreted as having any substantive
meaning. The Exhibits to this Agreement are incorporated herein by reference and
shall be deemed a part of this Agreement. Unless otherwise expressly provided
herein or the context of this Agreement otherwise requires: (a) words of any
gender include each other gender; (b) words such as “herein”, “hereof”, and
“hereunder” refer to this Agreement as a whole and not merely to the particular
provision in which such words appear; (c) words using the singular shall include
the plural, and vice versa; (d) the words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “but not limited to”, “without
limitation”, “inter alia” or words of similar import; and (e) references to
“Article,” “Section,” “subsection”, “clause”, or other subdivision, or Exhibit,
without reference to a document are to the specified provision or Exhibit of
this Agreement. If the terms of this Agreement conflict with the terms of any
Exhibit, the terms of this Agreement shall prevail. References to either Party
include the successors and permitted assigns of that Party. The Preamble,
Recitals and Exhibits are incorporated by reference into this Agreement. The
Parties have each consulted counsel of their choice regarding this Agreement,
and, accordingly, no provisions of this Agreement will be construed against
either Party on the basis that the Party drafted this Agreement or any provision
thereof. The official text of this Agreement and any Exhibit, any notice given
or accounts or statements required by this Agreement, and any dispute proceeding
related to or arising hereunder, will be in English. If any dispute concerning
the construction or meaning of this Agreement arises, then reference will be
made only to this Agreement as written in English and not to any translation
into any other language.
[Signature Page Follows]






55
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.






[Signature Page to License and Option Agreement]
IN WITNESS WHEREOF, the Parties hereto have set their hand as of the Execution
Date.
MOMENTA PHARMACEUTICALS, INC.




By: /s/ Craig A. Wheeler    
Name: Craig A. Wheeler    
Title: President and Chief Executive Officer    
CSL BEHRING RECOMBINANT FACILITY AG by its duly authorized attorney




By: /s/ David Lamont    
Name: David Lamont    
Title: Chief Financial Officer


Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.




SCHEDULE 1.33
CALCULATION OF LABOR COSTS, EXPENSE ALLOCATION AND RELATED MATTERS
[***]


Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.




SCHEDULE 1.93
MOMENTA PATENT RIGHTS
[***]




Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.




SCHEDULE 1.135
TECHNOLOGY TRANSFER PLAN – OUTLINE OF CMC ASPECTS
[***]


Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.




SCHEDULE 5.2(b)
OUTLINE OF INITIAL DEVELOPMENT PLAN FOR FIRST PRODUCT
[***]




Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.




EXHIBIT 8.2
INITIAL PRESS RELEASE


MOMENTA PHARMACEUTICALS, INC.        675 WEST KENDALL STREET        T:
617.491.9700
WWW.MOMENTAPHARMA.COM            CAMBRIDGE, MA 02142        F: 617.621.0430





logo.gif [logo.gif]        




Momenta and CSL Announce Collaboration and License Agreement to Develop Fc
Multimer Programs, Including M230, a Selective Immunomodulator of Fc Receptors


--Momenta to receive $50 million upfront license fee and up to $550 million in
potential milestone payments from CSL--


--Momenta to host a conference call for its investors today at 4:30 PM ET--


CAMBRIDGE, MA — January 5, 2017 —Momenta Pharmaceuticals, Inc. (Nasdaq: MNTA)
and CSL Limited (ASX:CSL; USOTC:CSLLY) today announced that they have entered
into an exclusive research collaboration and worldwide license agreement to
develop and commercialize Fc multimer proteins, including Momenta’s M230, a
selective immunomodulator of Fc receptors, which is expected to enter the clinic
in 2017. Momenta will receive a $50 million upfront license fee from CSL and is
eligible to receive future milestone and royalty payments for M230. In addition
to advancing M230, CSL and Momenta intend to enter into a research collaboration
to develop additional Fc multimer proteins that may originate from Momenta’s or
CSL’s research.


“This collaboration and license agreement with CSL validates our belief that
M230 is an exciting recombinant product candidate for potential use in
autoimmune indications. It was developed using our proprietary Fc biology
platform and understanding of how intravenous immunoglobulin (IVIg) works in
autoimmune diseases,” said Craig A. Wheeler, President and Chief Executive
Officer of Momenta Pharmaceuticals. “As the global leader in immunoglobulin (Ig)
therapy, CSL is the ideal development and commercialization partner for us in
the area of Fc biology given their expertise in developing plasma-derived
medicines and focus on creating disruptive recombinant products in the
autoimmune space.”


“We are delighted to announce this collaboration with Momenta, who are leaders
in the Fc biology space,” said Paul Perreault, CEO and Managing Director, CSL.
“M230 is a very exciting prospect and offers CSL the potential to further grow
and expand our long-term global leadership in helping those patients with
autoimmune diseases that are treated with immunoglobulins.”


Under the terms of the agreement, Momenta will grant CSL an exclusive, worldwide
license to Momenta’s intellectual property relating to M230. Momenta will
receive a $50 million upfront license fee payment from CSL and will also be
eligible for up to $550 million in contingent clinical, regulatory and
commercialization milestone payments. Momenta has the option to elect a cost and
profit sharing arrangement, for which Momenta would fund a proportion of global
development and commercialization costs in exchange for a share of U.S. profits,
and milestones and royalties outside the United States. Momenta has the option
to enter into an agreement to co-promote M230 and any other collaboration
product in the U.S.


The companies expect to close the transaction in the first quarter of 2017,
subject to customary closing conditions including the expiration of the waiting
period under the Hart-Scott-Rodino Antitrust Improvements Act.


Conference Call Information


Momenta will host a conference call for investors today at 4:30 pm ET to discuss
this important collaboration with CSL. The conference call will be webcast live
and a link to the webcast may be accessed on the “Investors” section of the
company’s website, www.momentapharma.com. Please go to the site at least 15
minutes prior to the call to register, download, and install


Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.




any necessary software. An archived version of the webcast will be posted on the
Momenta website approximately two hours after the call.


To access the call you may also dial (877) 224-9084 (domestic) or (720) 545-0022
(international) prior to the scheduled conference call time and provide the
access code INSERT. A replay of the call will be available approximately two
hours after the conclusion of the call.  To access the replay, please dial (855)
859-2056 (domestic) or (404) 537-3406 (international) and provide the access
code INSERT.


About M230, Selective Immunomodulator of Fc Receptors (SIF3)


Antigen-autoantibody immune complexes (ICs) are a common pathogenic hallmark of
many autoimmune diseases. The multiple Fc domains of ICs aggregate Fcγ receptors
(FcγRs), triggering cellular activation processes that play critical roles in
inflammation and tissue damage. The rational engineering of therapeutics that
broadly antagonize FcγRs has been hampered by a limited understanding of the
molecular determinants directing FcγR activation. Through the engineering and
characterization of oligomeric Fc structures, Momenta has been able to derive
novel insights into FcγR modulation and has generated a unique recombinant Fc
multimer therapeutic candidate, referred to as M230, with excellent
physiochemical and biological properties. Preclinical studies in animal models
of autoimmune disease have shown that M230 matched potency and efficacy of
intravenous immunoglobulin at significantly lower doses. M230 is currently in
preclinical development and is expected to enter the clinic in 2017.


About Momenta
Momenta Pharmaceuticals is a biotechnology company specializing in the detailed
structural analysis of complex drugs and is headquartered in Cambridge,
MA. Momenta is applying its technology to the development of generic versions of
complex drugs, biosimilar and potentially interchangeable biologics, and to the
discovery and development of novel therapeutics for autoimmune indications.


To receive additional information about Momenta, please visit the website
at www.momentapharma.com, which does not form a part of this press release.


Our logo, trademarks, and service marks are the property of Momenta
Pharmaceuticals, Inc. All other trade names, trademarks, or service marks are
property of their respective owners.


About CSL
CSL (ASX:CSL) is a leading global biotherapeutics company with a dynamic
portfolio of life-saving innovations, including those that treat hemophilia and
immune deficiencies, as well as vaccines to prevent influenza. Since our start
in 1916, we have been driven by our promise to save lives using the latest
technologies. Today, CSL — including our two businesses CSL Behring and Seqirus
– conducts business in more than 60 countries with more than 17,000 employees.
Our unique combination of commercial strength, R&D focus and operational
excellence enables us to identify, develop and deliver innovations so our
patients can live life to the fullest. For additional information about CSL,
please visit www.CSL.com.au.


Forward Looking Statement For Momenta Pharmaceuticals
Statements in this press release regarding management's future expectations,
beliefs, intentions, goals, strategies, plans or prospects, are forward-looking
statements within the meaning of the Private Securities Litigation Reform Act of
1995, including but not limited to, statements concerning the collaboration and
license agreement between CSL and Momenta Pharmaceuticals, Inc., including
anticipated payments, as well as future development, manufacture, and
commercialization of novel drugs under the agreement; and our and CSL’s ability
to successfully develop and commercialize M230. Forward-looking statements may
be identified by words such as "anticipate," "believe," “continue,” "could,"
"hope," "target," "project," "goal," “objective,” “guidance,” “plan,”
"potential," "predict," "might," "estimate," "expect," "intend," "may," “seek”,
"should," "will," "would," "look forward" and other similar words or
expressions, or the negative of these words or similar words or
expressions. Such forward-looking statements involve known and unknown risks,
uncertainties and other factors, including receiving clearance under the
Hart-Scott-Rodino Antitrust Improvements Act and those referred to under the
section “Risk Factors” in the Company's Quarterly Report on Form 10-Q for the
quarter ended September 30, 2016 filed with the Securities and Exchange
Commission, as well as other documents that may be filed by the Company from
time to time with the Securities and Exchange Commission. As a result of such
risks, uncertainties and factors, or the risks and factors noted below by CSL,
the Company's actual results may differ materially from any future results,
performance or achievements discussed in or implied by the forward-looking
statements contained herein. The Company is providing the information in this
press release as of this date and assumes no obligations to update the
information included in this press release or revise any forward-looking
statements, whether as a result of new information, future events or otherwise.




Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.






Forward Looking Statement for CSL
The information in this press release speaks only as of the date of this press
release, and includes forward looking statements about CSL business prospects
and products in research, all of which involve substantial risks and
uncertainties, many of which are outside the control of, and are unknown to,
CSL. You can identify these forward looking statements by the fact that they use
words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,”
“believe,” “target,” “may,” “assume,” and other words and terms of similar
meaning in connection with any discussion of future operating or financial
performance. Factors that could cause actual results to differ materially
include: the success of research and development activities, decisions by
regulatory authorities regarding approval of our products as well as their
decisions regarding label claims; competitive developments affecting our
products; the ability to successfully market new and existing products;
difficulties or delays in manufacturing; trade buying patterns and fluctuations
in interest and currency exchange rates; legislation or regulations that affect
product production, distribution, pricing, reimbursement or access; litigation
or government investigations, and CSL’s ability to protect its patents and other
intellectual property. The statements being made in this presentation do not
constitute an offer to sell, or solicitation of an offer to buy, any securities
of CSL.


No representation, warranty or assurance (express or implied) is given or made
in relation to any forward looking statement by any person (including CSL). In
particular, no representation, warranty or assurance (express or implied) is
given in relation to any underlying assumption or that any forward looking
statement will be achieved. Actual future events may vary materially from the
forward looking statements and the assumptions on which the forward looking
statements are based.


Subject to any continuing obligations under applicable law or any relevant
listing rules of the Australian Securities Exchange, CSL disclaims any
obligation or undertaking to disseminate any updates or revisions to any forward
looking statements in this press release to reflect any change in expectations
in relation to any forward looking statements or any change in events,
conditions or circumstances on which any such statement is based. Nothing in
this press release shall under any circumstances create an implication that
there has been no change in the affairs of CSL since the date of this press
release.


###


MOMENTA INVESTOR CONTACT:
Sarah Carmody
Momenta Pharmaceuticals
1-617-395-5189
IR@momentapharma.com


MOMENTA MEDIA CONTACT:
Karen Sharma
MacDougall Biomedical Communications
1-781-235-3060
Momenta@macbiocom.com


CSL INVESTOR CONTACT:
Mark Dehring
CSL
+61 3 9389 3407
Mark.Dehring@CSL.com.au


CSL MEDIA CONTACT:
Natalie de Vane
CSL
1-610-878-4468
Natalie.deVane@CSLBehring.com










Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

